Execution Copy
 
CREDIT AGREEMENT
dated as of
June 3, 2011
among
THE WILLIAMS COMPANIES, INC.,
as Borrower
The Lenders Party Hereto
and
CITIBANK, N.A.,
as Administrative Agent
 
CITIGROUP GLOBAL MARKETS INC.,
BARCLAYS CAPITAL, the investment banking division of BARCLAYS BANK PLC,
J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners
BANK OF AMERICA, N.A.
BARCLAYS CAPITAL, the investment banking division of BARCLAYS BANK PLC,
and
J.P. MORGAN SECURITIES LLC,
as Co-Syndication Agents
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Documentation Agent
5-Year $900,000,000 Senior Unsecured Revolving Credit Facility

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
Section 1.01 Defined Terms
    1  
 
       
Section 1.02 Classification of Loans and Borrowings
    20  
 
       
Section 1.03 Terms Generally
    20  
 
       
Section 1.04 Accounting Terms; GAAP
    21  
 
       
ARTICLE II THE CREDITS
    21  
 
       
Section 2.01 Commitments
    21  
 
       
Section 2.02 Loans and Borrowings
    22  
 
       
Section 2.03 Requests for Borrowings
    23  
 
       
Section 2.04 [Reserved]
    23  
 
       
Section 2.05 [Reserved]
    23  
 
       
Section 2.06 Letters of Credit
    23  
 
       
Section 2.07 Funding of Borrowings
    28  
 
       
Section 2.08 Interest Elections
    29  
 
       
Section 2.09 Termination and Reduction of Commitments
    30  
 
       
Section 2.10 Repayment of Loans; Evidence of Debt
    31  
 
       
Section 2.11 Prepayment of Loans
    32  
 
       
Section 2.12 Fees
    32  
 
       
Section 2.13 Interest
    33  
 
       
Section 2.14 Alternate Rate of Interest
    34  
 
       
Section 2.15 Increased Costs
    35  
 
       
Section 2.16 Break Funding Payments
    36  
 
       
Section 2.17 Taxes
    36  
 
       
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    38  
 
       
Section 2.19 Mitigation Obligations; Replacement of Lenders
    39  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    40  
 
       
Section 3.01 Organization; Powers
    40  
 
       
Section 3.02 Authorization; Enforceability
    40  
 
       
Section 3.03 Governmental Approvals; No Conflicts
    41  
 
       
Section 3.04 Financial Condition
    41  
 
       
Section 3.05 Litigation
    41  
 
       
Section 3.06 Environmental Matters
    41  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 3.07 Disclosure
    42  
 
       
Section 3.08 Solvency
    42  
 
       
Section 3.09 ERISA
    42  
 
       
Section 3.10 Investment Company Status
    42  
 
       
Section 3.11 Margin Securities
    42  
 
       
ARTICLE IV CONDITIONS
    42  
 
       
Section 4.01 Effective Date
    42  
 
       
Section 4.02 Each Credit Event
    43  
 
       
Section 4.03 Defaulting Lenders
    44  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    44  
 
       
Section 5.01 Financial Statements and Other Information
    45  
 
       
Section 5.02 Notices of Material Events
    46  
 
       
Section 5.03 Existence; Conduct of Business
    46  
 
       
Section 5.04 Payment of Obligations
    47  
 
       
Section 5.05 Maintenance of Properties; Insurance
    47  
 
       
Section 5.06 Books and Records; Inspection Rights
    47  
 
       
Section 5.07 Compliance with Laws
    47  
 
       
Section 5.08 Use of Proceeds and Letters of Credit
    47  
 
       
Section 5.09 Maintenance of Ownership
    47  
 
       
ARTICLE VI NEGATIVE COVENANTS
    48  
 
       
Section 6.01 Indebtedness
    48  
 
       
Section 6.02 Liens
    48  
 
       
Section 6.03 Fundamental Changes
    49  
 
       
Section 6.04 Restricted Payments
    49  
 
       
Section 6.05 Restrictive Agreements
    49  
 
       
Section 6.06 Affiliate Transactions
    50  
 
       
Section 6.07 Leverage Ratio
    50  
 
       
ARTICLE VII EVENTS OF DEFAULT
    51  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
    53  
 
       
Section 8.01 Appointment and Authority
    53  
 
       
Section 8.02 Administrative Agent Individually
    54  
 
       
Section 8.03 Duties of Administrative Agent; Exculpatory Provisions
    55  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 8.04 Reliance by Administrative Agent
    55  
 
       
Section 8.05 Delegation of Duties
    56  
 
       
Section 8.06 Resignation of Administrative Agent
    56  
 
       
Section 8.07 Non-Reliance on Administrative Agent and Other Lender Parties
    57  
 
       
Section 8.08 No Other Duties, etc.
    57  
 
       
Section 8.09 Trust Indenture Act
    58  
 
       
Section 8.10 Resignation of an Issuing Bank
    58  
 
       
ARTICLE IX MISCELLANEOUS
    58  
 
       
Section 9.01 Notices
    58  
 
       
Section 9.02 Posting of Approved Electronic Communications
    59  
 
       
Section 9.03 Waivers; Amendments
    60  
 
       
Section 9.04 Expenses; Indemnity; Damage Waiver
    61  
 
       
Section 9.05 Successors and Assigns
    62  
 
       
Section 9.06 Survival
    65  
 
       
Section 9.07 Counterparts; Integration; Effectiveness
    65  
 
       
Section 9.08 Severability
    65  
 
       
Section 9.09 Right of Setoff
    65  
 
       
Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process
    66  
 
       
Section 9.11 WAIVER OF JURY TRIAL
    66  
 
       
Section 9.12 Headings
    66  
 
       
Section 9.13 Confidentiality
    66  
 
       
Section 9.14 Treatment of Information
    67  
 
       
Section 9.15 Interest Rate Limitation
    69  
 
       
Section 9.16 No Waiver; Remedies
    69  
 
       
Section 9.17 USA Patriot Act Notice
    69  
 
       
Section 9.18 No Advisory or Fiduciary Responsibility
    69  
 
       
Section 9.19 WPX Separation
    70  
 
       
Section 9.20 GP Buy-in
    70  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
SCHEDULES:
       
 
       
Schedule 2.01
  -   Commitments
Schedule 2.06
  -   Existing Letters of Credit
Schedule 6.05
  -   Restrictive Agreements
 
       
EXHIBITS:
       
 
       
Exhibit A
  -   Form of Assignment and Acceptance
Exhibit B
  -   Form of Borrowing Request
Exhibit C
  -   Form of Interest Election Request
Exhibit D
  -   Form of Compliance Certificate
Exhibit E
  -   Form of Note

-iv-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This Credit Agreement dated as of June 3, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), is among
THE WILLIAMS COMPANIES, INC., a Delaware corporation (the “Borrower”), the
LENDERS party hereto, and CITIBANK, N.A., as Administrative Agent.
     The parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the Alternate Base Rate.
     “Acquisition Adjustment Period” means a period elected by the Borrower,
such election to be exercised by the Borrower by delivering notice thereof to
the Administrative Agent, beginning with the funding date of the purchase price
for any Specified Acquisition and ending on the earlier of (a) the last day of
the second fiscal quarter next succeeding the fiscal quarter in which the
Specified Acquisition was consummated; or (b) the Borrower’s election to
terminate such Acquisition Adjustment Period, such election to be exercised by
the Borrower delivering notice thereof to the Administrative Agent.
     “Added L/C Effective Date” has the meaning set forth in Section 2.06(l).
     “Added L/C Representations” means representations and warranties made in
letter of credit applications with respect to Added Letters of Credit that are
in addition to or inconsistent with the representations contained in
Article III.
     “Added Letter of Credit” has the meaning set forth in Section 2.06(l).
     “Administrative Agent” means Citibank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agent’s Group” has the meaning specified in Section 8.02(b).
     “Aggregate Commitments” means the aggregate amount of all of the Lenders’
Commitments. The initial Aggregate Commitments as of the Effective Date are
$900,000,000.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a
one month Interest Period that begins on such day (and if such day is not a

1



--------------------------------------------------------------------------------



 



Business Day, the immediately preceding Business Day) plus 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the Aggregate Commitments represented by such Lender’s Commitment. If the
Aggregate Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Aggregate Commitments most recently in
effect, giving effect to any assignments.
     “Applicable Rate” means for any day (a) with respect to the Loans made to
the Borrower, the applicable rate per annum set forth below under the caption
“Eurodollar Spread” for Loans comprising Eurodollar Borrowings or “ABR Spread”
for Loans comprising ABR Borrowings, as the case may be, based upon the ratings
by Moody’s and S&P, respectively, applicable on such date to the Index Debt for
the Borrower, or (b) with respect to the commitment fees payable hereunder, the
rate per annum set forth below under the caption “Commitment Rate” based upon
the ratings by Moody’s and S&P, respectively, applicable on such date to the
Index Debt for the Borrower.

                          Index Debt Ratings:   Eurodollar         (S&P/Moody’s)
  Spread   ABR Spread   Commitment Rate
Category 1 ≥ BBB+ / Baa1
    1.25 %     0.25 %     0.175 %
Category 2 BBB / Baa2
    1.50 %     0.50 %     0.20 %
Category 3 BBB- / Baa3
    1.75 %     0.75 %     0.25 %
Category 4 BB+ / Ba1
    1.875 %     0.875 %     0.30 %
Category 5 ≤ BB / Ba2
    2.25 %     1.25 %     0.40 %

For purposes of the foregoing, (i) if only one of Moody’s and S&P shall have in
effect a rating for the Index Debt, then the other rating agency shall be deemed
to have established a rating in the same Category as such agency; (ii) if each
of Moody’s and S&P shall have in effect a rating for the Index Debt, and such
ratings shall fall within different Categories, the Applicable Rate shall be
based on (A) if the difference is one Category, the higher of the two ratings,
and (B) if the difference is more than one Category, the rating one Category
below the higher of the two ratings; and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if any such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

2



--------------------------------------------------------------------------------



 



     “Approved Electronic Communications” means each Communication that the
Borrower is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material.
     “Approved Electronic Platform” has the meaning specified in Section 9.02.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignment and Acceptance” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.05), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.
     “Attributable Obligation” of any Person means, with respect to any Sale and
Leaseback Transaction of such Person as of any particular time, the present
value at such time discounted at the rate of interest implicit in the terms of
the lease of the obligations of the lessee under such lease for net rental
payments during the remaining term of the lease (including any period for which
such lease has been extended or may, at the option of such Person only, be
extended).
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Aggregate Commitments.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.
     “Borrower” has the meaning specified in the first paragraph hereof.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, and being in the form of attached Exhibit B.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of real or personal
property, or a combination thereof, which obligations are required under GAAP to
be classified and accounted for as capital leases on a balance sheet of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP; provided that (i) any lease that was
treated as an operating lease under GAAP at the time it was entered into that
later becomes a capital lease as a result of a change in GAAP during the

3



--------------------------------------------------------------------------------



 



life of such lease, including any renewals, and (ii) any lease entered into
after the date of this Agreement that would have been considered an operating
lease under the provisions of GAAP in effect as of December 31, 2010, in each
case, shall be treated as an operating lease for all purposes under this
Agreement.
     “Capital Stock” means:
     (a) in the case of a corporation, corporate stock;
     (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
     (c) in the case of a partnership or limited liability company, partnership
or membership interests (whether general or limited); and
     (d) any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person.
     “Cash Collateralize” means, in respect of an obligation, provide and pledge
(as a first priority perfected security interest) cash collateral in dollars, at
a location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).
     “Change in Control” means the occurrence of any of the following:
     (a) any Person (other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Borrower or of any Subsidiary of the
Borrower) or two or more Persons acting in concert (other than any group of
employees of the Borrower or any of its Subsidiaries) becomes the Beneficial
Owner, directly or indirectly, of 50% or more of the Voting Stock of the
Borrower; or
     (d) the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of, and compliance by the relevant
Lender or Issuing Bank with, any request, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
     “Closing Date” means June 3, 2011.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, with respect to any Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit,
expressed as an amount representing the

4



--------------------------------------------------------------------------------



 



maximum aggregate amount of such Lender’s Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and
(b) increased from time to time pursuant to Section 2.01 or assignments by or to
such Lender pursuant to Section 9.05. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Commitment, as applicable.
     “Communications” means each notice, demand, communication, information,
document and other material provided for hereunder or under any other Loan
Document or otherwise transmitted between the parties hereto relating to this
Agreement, the other Loan Documents, the Borrower or its Affiliates, or the
transactions contemplated by this Agreement or the other Loan Documents
including, without limitation, all Approved Electronic Communications.
     “consolidated” or “Consolidated” when used in relation to the Borrower,
excludes any reference to, or inclusion of the MLP Entities and, after the WPX
Separation, the WPX Entities, and their respective assets, liabilities,
financial condition and results of operation, except as otherwise expressly set
forth herein.
     “Consolidated EBITDA” means, for any period (without duplication),
consolidated net income of the Borrower and its consolidated Subsidiaries for
such period, plus (a) each of the following to the extent deducted in
determining such consolidated net income (i) all Consolidated Interest Expense,
(ii) all income taxes and franchise taxes of the Borrower and its consolidated
Subsidiaries for such period, (iii) all depreciation, depletion and amortization
(including amortization of goodwill and debt issuance costs) of the Borrower and
its consolidated Subsidiaries for such period, (iv) any other non-cash charges
or losses of the Borrower and its consolidated Subsidiaries for such period,
including asset impairments, write-downs or write-offs and (v) the amount of
charges, fees or expenses associated with any debt, including in connection with
the repurchase or repayment thereof, including any premium and acceleration of
fees or discounts and other expenses, plus (b) the amount of cash dividends
actually received during such period by the Borrower on a consolidated basis
from unconsolidated Subsidiaries of the Borrower, other Persons, and to the
extent made out of the operating surplus of the MLP or the General Partner, the
MLP and the General Partner, and after the WPX Separation, the WPX Entities
(other than any special distributions received as a result of the WPX
Separation) (provided that any such cash dividends actually received within
thirty days after the last day of any fiscal quarter attributable to operations
during such prior fiscal quarter shall be deemed to have been received during
such prior fiscal quarter and not in the fiscal quarter actually received) minus
(c) each of the following (i) all non-cash items of income or gain of the
Borrower and its consolidated Subsidiaries which were included in determining
such consolidated net income for such period, (ii) any cash payments made during
such period in respect of items described in clause (a)(iv) above subsequent to
the fiscal quarter in which the relevant non-cash charges or losses were
reflected as a charge in determining consolidated net income hereunder and
(iii) equity earnings from unconsolidated Subsidiaries of the Borrower.
Consolidated EBITDA shall be subject to the adjustments set forth below for all
purposes under this Agreement:
     If, since the beginning of the four fiscal quarter period ending on the
date for which Consolidated EBITDA is determined, the Borrower, any Subsidiary
of the Borrower or any entity with respect to which the Borrower holds an equity
method investment shall have made any acquisition of assets, shall have
consolidated or merged with or into any Person (other than a Subsidiary of the
Borrower), or shall have made an acquisition of any Person, Consolidated EBITDA
may, at the Borrower’s option, be calculated giving pro forma effect thereto as
if the acquisition, consolidation or merger had occurred on the first day of
such period. Such pro forma effect shall be determined in good faith by a
Financial Officer of the Borrower.

5



--------------------------------------------------------------------------------



 



     At the option of the Borrower, for the purposes of calculating the
financial covenant set forth in Section 6.07 with respect to the determinations
for the fiscal quarters ending June 30, 2011 and September 30, 2011, the
Consolidated EBITDA attributable to the WPX Entities shall equal (a) the amount
attributable to such WPX Entities since January 1, 2011 through such date of
determination, multiplied by (b) (i) 2, for the fiscal quarter ending June 30,
2011 and (ii) 4/3, for the fiscal quarter ending September 30, 2011.
     “Consolidated Indebtedness” means, with respect to any Person, the
Indebtedness of such Person and its consolidated Subsidiaries determined on a
consolidated basis as of such date.
     “Consolidated Interest Expense” means, for any period, all interest paid or
accrued during such period by the Borrower and its consolidated Subsidiaries on,
and all fees and related charges in respect of, Consolidated Indebtedness which
was deducted in determining consolidated net income during such period.
     “Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Subsidiaries after
deducting therefrom: (a) all current liabilities (excluding (i) any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed, and (ii) current maturities of long-term
debt); and (b) the value (net of any applicable reserves and accumulated
amortization) of all goodwill, trade names, trademarks, patents and other like
intangible assets, all as set forth, or on a pro forma basis would be set forth,
on the consolidated balance sheet of the Borrower and its Subsidiaries for the
most recently completed fiscal quarter, prepared in accordance with GAAP.
     “Consolidated Net Worth” means as to any Person, at any date of
determination, the sum of (i) preferred stock (if any), (ii) an amount equal to
the face amount of outstanding Hybrid Securities not in excess of 15% of
Consolidated Total Capitalization, (iii) par value of common stock, (iv) capital
in excess of par value of common stock, (v) stockholders’ capital or equity, and
(vi) retained earnings, less treasury stock (if any), of such Person, all as
determined on a consolidated basis.
     “Consolidated Total Capitalization” means as to any Person, the sum of (i)
Consolidated Indebtedness and (ii) such Person’s Consolidated Net Worth.
     “Continuing Directors” means, as of any date of determination, any member
of the Board of Directors of the Borrower who:
     (a) was a member of such Board of Directors on the date of this Agreement;
or
     (b) was nominated for election or elected to such Board of Directors with
the approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans and its LC Exposure at
such time.

6



--------------------------------------------------------------------------------



 



     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means, at any time, a Lender as to which the
Administrative Agent (or, in the case of the Administrative Agent, any Issuing
Bank with a Letter of Credit Commitment in excess of $100,000,000) has notified
the Borrower that (a) such Lender has failed for three or more Business Days to
comply with its obligations under this Agreement to make a Loan, make a payment
to an Issuing Bank in respect of an LC Disbursement except for such failure
being contested in good faith by appropriate proceedings (each a “funding
obligation”), (b) such Lender has notified the Administrative Agent, or has
stated publicly, that it will not comply with any such funding obligation
hereunder, (c) such Lender has, for three or more Business Days, failed to
confirm in writing to the Administrative Agent (or, in the case of the
Administrative Agent, the Issuing Bank or Borrower making such request), in
response to a written request of the Administrative Agent, any Issuing Bank with
a Letter of Credit Commitment in excess of $100,000,000 or the Borrower, that it
will comply with its funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), or
(d) a Lender Insolvency Event has occurred and is continuing with respect to
such Lender (provided that neither the reallocation of funding obligations
provided for in Section 2.06(k) as a result of a Lender’s being a Defaulting
Lender nor the performance by Non-Defaulting Lenders of such reallocated funding
obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender); provided, that (i) if a Lender would be a “Defaulting
Lender” solely by reason of events relating to the Parent Company of such Lender
or solely because a Governmental Authority has been appointed as receiver,
conservator, trustee or custodian for such Lender, in each case as described in
clause (d) above, the Administrative Agent (or applicable Issuing Bank) may, in
its discretion, determine that such Lender is not a “Defaulting Lender” if and
for so long as the Administrative Agent (or applicable Issuing Bank) is
satisfied that such Lender will continue to perform its funding obligations
hereunder, (ii) the Administrative Agent (or applicable Issuing Bank) may, by
notice to the Borrower and the Lenders, declare that a Defaulting Lender is no
longer a “Defaulting Lender” if the Administrative Agent (or applicable Issuing
Bank) determines, in its discretion, that the circumstances that resulted in
such Lender becoming a “Defaulting Lender” no longer apply and (iii) a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of Voting Stock or any other Equity Interest in such Lender or a
Parent Company thereof or the exercise of any voting rights in connection
therewith by a Governmental Authority or an instrumentality thereof. Any
determination that a Lender is a Defaulting Lender under clauses (a) through
(d) above will be made by the Administrative Agent in its sole discretion acting
in good faith, provided that the determination that the Administrative Agent is
a Defaulting Lender under clauses (a) through (d) above may be made by any
Issuing Bank with a Letter of Credit Commitment in excess of $100,000,000 at the
time of such determination in its sole discretion acting in good faith. The
Administrative Agent (or applicable Issuing Bank) will promptly send to all
parties hereto a copy of any notice to the Borrower provided for in this
definition. For avoidance of doubt (A) an assignee of a Defaulting Lender shall
not be deemed to be a Defaulting Lender solely by virtue of the fact that it is
an assignee of a Defaulting Lender and (B) when a Defaulting Lender ceases to be
a Defaulting Lender (due to assignment to a new Lender, commitment reduction
pursuant to Section 2.09(d), clause (ii) of the proviso of this definition of
Defaulting Lender, or otherwise), all Cash Collateral in connection with such
Defaulting Lender with respect to Letters of Credit under Section 2.06(j)(ii)
shall be promptly released to the Borrower and all commitment reallocations
under Section 2.06(k) shall be promptly adjusted.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date on or prior to June 3, 2011, specified in
the notice referred to in the last sentence of Section 4.01.

7



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) the Issuing Banks, and
(iii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.
     “Equity Interest” means shares of the Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate”, as to any applicable Person, means any trade or business
(whether or not incorporated) that, together with the Borrower, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section
4043(c) of ERISA (other than a “reportable event” not subject to the provision
for 30-day notice to the PBGC or a “reportable event” as such term is described
in Section 4043(c)(3) of ERISA) or the regulations issued thereunder with
respect to a Plan (other than an event for which the 30-day notice period is
waived) which could reasonably be expected to result in a termination of, or the
appointment of a trustee to administer, a Plan; (b) the existence with respect
to any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan during a
plan year in which it was a “substantial employer,” as such term is defined in
Section 4001(a)(2) of ERISA; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, other than (in the case of clauses (a) through (f) of this definition)
where the matters described in such clauses, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System of the
United States of America, as in effect from time to time.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to a
Loan, or Loans, in the case of a Borrowing, which bear interest at a rate
determined by reference to the LIBO Rate.

8



--------------------------------------------------------------------------------



 



     “Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period
for each Eurodollar Borrowing means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States of America for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender Party or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, by
any state (including any locality or subdivision thereof) or the District of
Columbia or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America, any state thereof or the
District of Columbia or any similar tax imposed by any other jurisdiction in
which the Administrative Agent, such Lender or such other recipient is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(a) and (d) any U.S. Federal withholding Taxes
imposed by FATCA.
     “Existing Credit Agreement” means the Credit Agreement dated as of May 1,
2006 among the Borrower, the lenders party thereto and Citibank, N.A., as
administrative agent, as amended prior to the Effective Date.
     “Existing Letters of Credit” means all letters of credit listed on Schedule
2.06.
     “FATCA” means Sections 1471 through 1474 of the Code as of the date hereof
and any regulations or official interpretations thereof.
     “Federal Funds Effective Rate” means, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
     “Fee Letters” means (a) the letter agreement dated as of May 5, 2011 among
the Borrower and the Joint Lead Arrangers, (b) the letter agreement dated as of
June 3, 2011 among the Borrower, the Administrative Agent and Citigroup Global
Markets Inc., and (c) the letter agreement dated as of May 5, 2011 between the
Borrower and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

9



--------------------------------------------------------------------------------



 



     “Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person or the governing body of such Person.
     “Financing Transaction” means, with respect to any Person (i) any prepaid
forward sale of oil, gas or minerals by such Person (other than gas balancing
arrangements in the ordinary course of business), that is intended primarily as
a borrowing of funds, excluding volumetric production payments and (ii) any
interest rate, currency, commodity or other swap, collar, cap, option or other
derivative that is intended primarily as a borrowing of funds (excluding
interest rate, currency, commodity or other swaps, collars, caps, options or
other derivatives to hedge against risks for non-speculative purposes), with the
amount of the obligations of such Person thereunder being the net obligations of
such Person thereunder.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “General Partner” means Williams Partners GP LLC, a Delaware limited
liability company (including any permitted successors and assigns under the MLP
Partnership Agreement).
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “GP Buy-in” means any transaction pursuant to which the Borrower sells,
transfers, leases or disposes the Equity Interests it owns in the General
Partner to MLP.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, in each case regulated
pursuant to any Environmental Law.
     “Hedging Agreement” means a financial instrument or security which is used
as a cash flow or fair value hedge to manage the risk associated with a change
in interest rates, foreign currency exchange rates or commodity prices.
     “Hybrid Securities” means any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid securities or deferrable interest subordinated debt, and
(iii) substantially all the

10



--------------------------------------------------------------------------------



 



assets of which consist of (A) subordinated debt of the Borrower or a Subsidiary
of the Borrower, and (B) payments made from time to time on the subordinated
debt.
     “Indebtedness” of any Person at any date means, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments
(other than surety, performance and guaranty bonds), (c) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables), which obligation is, individually, in excess of $100,000,000, (d) all
Capital Lease Obligations of such Person, (e) all obligations of such Person
under any Financing Transaction, (f) all Attributable Obligations of such Person
with respect to any Sale and Leaseback Transaction, and (g) all obligations of
such Person under guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, Indebtedness or obligations of others of the kinds
referred to in clauses (a) through (f) of this definition; provided that
Indebtedness shall not include (1) Non-Recourse Debt, (2) Performance
Guaranties, (3) monetary obligations or guaranties of monetary obligations of
Persons as lessee under leases (other than, to the extent provided hereinabove,
Attributable Obligations) that are, in accordance with GAAP, recorded as
operating leases, (4) any obligations of such Person under volumetric production
payment arrangements, (5) International Debt and (6) guarantees by such Person
of obligations of others which are not obligations described in clauses
(a) through (f) of this definition, and provided further that where any such
indebtedness or obligation of such Person is made jointly, or jointly and
severally, with any third party or parties other than any Subsidiary of such
Person, the amount thereof for the purpose of this definition only shall be the
pro rata portion thereof payable by such Person, so long as such third party or
parties have not defaulted on its or their joint and several portions thereof
and can reasonably be expected to perform its or their obligations thereunder.
For the avoidance of doubt, “Indebtedness” of a Person in respect of letters of
credit shall include, without duplication, only the principal amount of the
unreimbursed obligations of such Person in respect of such letters of credit
that have been drawn upon by the beneficiaries to the extent of the amount
drawn, and shall include no other obligations in respect of such letters of
credit.
     Notwithstanding the foregoing, Indebtedness of the Borrower will be deemed
not to include (y) Indebtedness of the General Partner with respect to
Indebtedness of the MLP arising by operation of law due to such General
Partner’s position as a general partner of the MLP, and (z) after the WPX
Separation, Indebtedness of the WPX Entities.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Debt” means senior, unsecured, non-credit enhanced Indebtedness of
the Borrower.
     “Information Memorandum” means the Confidential Information Memorandum
dated May 2011 relating to the Borrower and the Transactions.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, and being in the form of
attached Exhibit C.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last Business Day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three (3) months’ duration, each
day that occurs an integral multiple of three (3) months after the first day of
such Interest Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is

11



--------------------------------------------------------------------------------



 



one, two, three, six or, if available to all of the Lenders, 12 months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes of this definition, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “International Debt” means the Indebtedness of any International
Subsidiary.
     “International Subsidiary” means any subsidiary of the Borrower that is not
incorporated or organized under the laws of the United States of America, any
State thereof or the District of Columbia.
     “Issuing Bank” means the Persons listed on Schedule 2.01 with a Letter of
Credit Commitment or any other Lender that has issued or agreed to issue Letters
of Credit at the request of the Borrower after consultation with the
Administrative Agent, in its capacity as the issuer of such Letter of Credit,
and “Issuing Banks” means, collectively, all of such Issuing Banks.
     “Joint Lead Arrangers” means Citigroup Capital Markets Inc., Barclays
Capital, the investment banking division of Barclays Bank PLC, J.P. Morgan
Securities LLC and
     Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arrangers
and joint book runners.
     “LC Disbursement” means a payment made by an Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
     “Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
     “Lender Party” means any Lender or any Issuing Bank.
     “Lender Party Appointment Period” has the meaning assigned in Section 8.06.
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance
or pursuant to Section 2.01(c), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement, including the Added Letters of Credit.

12



--------------------------------------------------------------------------------



 



     “Letter of Credit Commitment” means, with respect to any Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder, expressed
as an amount representing the maximum aggregate amount of the LC Exposure with
respect to Letters of Credit issued by such Issuing Bank and LC Disbursements
with respect to Letters of Credit issued by such Issuing Bank, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09, (b)
increased or reduced pursuant to Section 2.01(c)(iii) or (c) terminated pursuant
to Section 8.10. The initial amount of each Issuing Bank’s Letter of Credit
Commitment is set forth on Schedule 2.01.
     “Letter of Credit Documents” means with respect to any Letter of Credit,
letter of credit application and any other document, agreement and instrument
entered into by an Issuing Bank and the Borrower (or by the Borrower on behalf
of any Subsidiary of the Borrower, as a co-applicant) or in favor of such
Issuing Bank and relating to any such Letter of Credit.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, (a) the rate per annum appearing at Reuters Reference LIBOR01
page (or on any successor or substitute therefor provided by Reuters, providing
rate quotations comparable to those currently provided on such page, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period; (b) if for any
reason the rate specified in clause (a) of this definition does not so appear on
Reuters Reference LIBOR01 (or any successor thereto or substitute therefor
provided by Reuters), the rate per annum appearing on Bloomberg Financial
Markets Service (or any successor or substitute page) as the London interbank
offered rate for deposits in dollars at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period for a
maturity comparable to such Interest Period; and (c) if the rate specified in
clause (a) of this definition does not so appear on Reuters Reference LIBOR01
(or any successor or substitute page provided by Reuters) and if no rate
specified in clause (b) of this definition so appears on Bloomberg Financial
Markets Service (or any successor or substitute page), the average of the
interest rates per annum at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the respective
principal London offices of the Reference Banks in immediately available funds
in the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement relating
to such asset.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Loan Documents” means this Agreement, each Note, each Letter of Credit
Document, the Fee Letters, and all other agreements, certificates, documents,
instruments and writings at any time delivered in connection herewith or
therewith (exclusive of term sheets and commitment letters).
     “Material Adverse Effect” means a material adverse effect on (i) the
financial condition, operations, or properties of the Borrower and its
Subsidiaries, taken as a whole, or (ii) the ability of the Borrower to perform
its obligations under this Agreement and the Notes, or (iii) the validity or
enforceability of this Agreement or the Notes.
     “Material Indebtedness” means Indebtedness (other than the Loans), of any
one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $100,000,000.

13



--------------------------------------------------------------------------------



 



     “Material Subsidiary” means, with respect to any Person, each Subsidiary of
such Person that, as of the last day of the fiscal year of such Person most
recently ended prior to the relevant determination of Material Subsidiaries, has
a net worth determined in accordance with GAAP that is greater than 10% of the
Consolidated Net Worth of such Person as of such day; provided that the
Non-Recourse Subsidiaries of the Borrower shall not be deemed to be Material
Subsidiaries for any purpose of this Agreement.
     “Maturity Date” means the fifth anniversary of the Effective Date.
     “MLP” means Williams Partners, L.P., a Delaware limited partnership.
     “MLP Entities” means the MLP and its respective Subsidiaries.
     “MLP Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of MLP dated as of August 23, 2005 among the General Partner
and Williams Energy Services, LLC, Williams Energy, L.L.C., Williams Discovery
Pipeline LLC and Williams Partners Holdings LLC, as modified from time to time.
     “Moody’s” means Moody’s Investors Service, Inc. or its successor.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained by (or to which there is an
obligation to contribute of) the Borrower or an ERISA Affiliate of the Borrower.
     “Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender.
     “Non-Recourse Debt” means any Indebtedness incurred by any Non-Recourse
Subsidiary to finance the acquisition, improvement, installation, design,
engineering, construction, development, completion, maintenance or operation of,
or otherwise to pay costs and expenses relating to or provide financing for a
project, which Indebtedness does not provide for recourse against the Borrower
or any Subsidiary of the Borrower (other than a Non-Recourse Subsidiary and such
recourse as exists under a Performance Guaranty) or any property or asset of the
Borrower or any Subsidiary of the Borrower (other than the Equity Interests in,
or the property or assets of, a Non-Recourse Subsidiary). Non-Recourse Debt may
become or cease to become Non-Recourse Debt on the basis of whether it satisfies
this definition at the time considered.
     “Non-Recourse Subsidiary” means (i) any subsidiary of the Borrower (other
than any Subsidiary that owns or controls, directly or indirectly, Equity
Interests in the General Partner or the MLP) whose principal purpose is to incur
Non-Recourse Debt and/or construct, lease, own or operate the assets financed
thereby, or to become a direct or indirect partner, member or other equity
participant or owner in a Person created for such purpose, and substantially all
the assets of which subsidiary and such Person are limited to (x) those assets
being financed (or to be financed), or the operation of which is being financed
(or to be financed), in whole or in part by Non-Recourse Debt, or (y) Equity
Interests in, or Indebtedness or other obligations of, one or more other such
Subsidiaries or Persons, or (z) Indebtedness or other obligations of the
Borrower or its Subsidiaries or other Persons and (ii) any Subsidiary of a
Non-Recourse Subsidiary. A Non-Recourse Subsidiary may become or cease to become
a Non-Recourse Subsidiary on the basis of whether it satisfies this definition
at the time considered.
     “Notes” means any promissory notes issued by Borrower pursuant to Section
2.10(e).
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other

14



--------------------------------------------------------------------------------



 



Loan Document or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document.
     “Parent Company” means, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
     “Participant” has the meaning set forth in Section 9.05(d).
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “pdf” means Portable Document Format or any other electronic format for the
transmission of images.
     “Performance Guaranty” means any guaranty issued in connection with any
Non-Recourse Debt or International Debt that (i) if secured, is secured only by
assets of, or Equity Interests in, a Non-Recourse Subsidiary or an International
Subsidiary, and (ii) guarantees to the provider of such Non-Recourse Debt or
International Debt or any other Person the (a) performance of the improvement,
installation, design, engineering, construction, acquisition, development,
completion, maintenance or operation of, or otherwise affects any such act in
respect of, all or any portion of the project that is financed by such
Non-Recourse Debt or International Debt, (b) completion of the minimum agreed
equity contributions to the relevant Non-Recourse Subsidiary or International
Subsidiary, or (c) performance by a Non-Recourse Subsidiary or an International
Subsidiary of obligations to Persons other than the provider of such
Non-Recourse Debt or International Debt.
     “Permitted Liens” means:
     (a) any Lien existing on any property at the time of the acquisition
thereof and not created in contemplation of such acquisition by the Borrower or
any of its Subsidiaries, whether or not assumed by the Borrower or any of its
Subsidiaries;
     (b) any Lien existing on any property of a Subsidiary of the Borrower at
the time it becomes a Subsidiary of the Borrower and not created in
contemplation thereof and any Lien existing on any property of any Person at the
time such Person is merged or liquidated into or consolidated with the Borrower
or any of its Subsidiaries and not created in contemplation thereof;
     (c) purchase money and analogous Liens incurred in connection with the
acquisition, development, construction, improvement, repair or replacement of
property (including such Liens securing Indebtedness incurred within 12 months
of the date on which such property was acquired, developed, constructed,
improved, repaired or replaced); provided that all such Liens attach only to the
property acquired, developed, constructed, improved, repaired or replaced and
the principal amount of the Indebtedness secured by such Lien shall not exceed
the gross cost of the property;
     (d) Liens occurring in, arising from, or associated with Specified Escrow
Arrangements;
     (e) Liens on accounts receivable and related asset proceeds thereof arising
in connection with a receivables financing and any Lien held by the purchaser of
receivables derived from property or assets sold by the Borrower or any of its
Subsidiaries and securing such receivables resulting from the exercise of any
rights arising out of defaults on such receivables;

15



--------------------------------------------------------------------------------



 



     (f) leases constituting Liens now or hereafter existing and any renewals or
extensions thereof;
     (g) any Lien securing industrial development, pollution control or similar
revenue bonds;
     (h) Liens existing on the Closing Date;
     (i) Liens in favor of the Borrower or any of its Subsidiaries;
     (j) Liens securing Indebtedness incurred to refund, extend, refinance or
otherwise replace Indebtedness (“Refinanced Indebtedness”) secured by a Lien
permitted to be incurred under this Agreement; provided, that (i) the principal
amount of such Refinanced Indebtedness does not exceed the principal amount of
Indebtedness refinanced (plus the amount of penalties, premiums, fees, accrued
interest and reasonable expenses and other obligations incurred therewith) at
the time of such refunding, extension, refinancing or replacement and (ii) the
Liens securing the Refinancing Indebtedness are limited to either
(A) substantially the same collateral that secured, at the time of such
refunding, extension, refinancing or replacement, the Indebtedness so refunded,
extended, refinanced or replaced or (B) other collateral of reasonably
equivalent value of the collateral described in clause (A) above;
     (k) Liens on and pledges of the Equity Interests of any joint venture owned
by the Borrower or any of its Subsidiaries to the extent securing Indebtedness
of such joint venture that is non-recourse to the Borrower or any of its
Subsidiaries;
     (1) any Lien created or assumed by the Borrower or any of its Subsidiaries
on oil, gas, coal or other mineral or timber property, owned or leased by the
Borrower or any of its Subsidiaries in the ordinary course of the business;
     (m) Liens on the products and proceeds (including insurance, condemnation
and eminent domain proceeds) of and accessions to, and contract or other rights
(including rights under insurance policies and product warranties) derivative of
or relating to, property permitted to be subject to Liens but subject to the
same restrictions and limitations set forth in this Agreement as to Liens on
such property (including the requirement that such Liens on products, proceeds,
accessions and rights secure only obligations that such property is permitted to
secure);
     (n) any Liens securing Indebtedness neither assumed nor guaranteed by the
Borrower or a Subsidiary of the Borrower nor on which it customarily pays
interest, existing upon real estate or rights in or relating to real estate
(including rights-of-way and easements) acquired by the Borrower or such
Subsidiary, which Liens do not materially impair the use of such property for
the purposes for which it is held by the Borrower or such Subsidiary;
     (o) any Lien existing or hereafter created on any office equipment, data
processing equipment (including computer and computer peripheral equipment) or
transportation equipment (including motor vehicles, aircraft and marine
vessels);
     (p) undetermined Liens incidental to construction or maintenance;
     (q) any Lien created by the Borrower or a Subsidiary of the Borrower on any
contract (or any rights thereunder or proceeds therefrom) providing for advances
by the Borrower or such Subsidiary to finance gas exploration and development or
to finance acquisition or construction of gathering systems, which Lien is
created to secure Indebtedness incurred to finance such advance;

16



--------------------------------------------------------------------------------



 



     (r) any Liens on cash, short term investments and letters of credit
securing obligations of the Borrower or any of its Subsidiaries under currency
hedges and interest rate hedges;
     (s) Liens granted pursuant to any Loan Document, including in connection
with any Cash Collateralization;
     (t) Liens for taxes, customs duties or other governmental charges or
assessments that are not at the time determined (or, if determined, are not at
the time delinquent), or that are delinquent but the validity of which is being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP, if required by such principles, have been
provided on the books of the relevant entity;
     (u) Liens pursuant to master netting agreements and other agreements
entered into in the ordinary course of business in connection with hedging
obligations, so long as such Liens encumber only amounts owed under the hedges
covered by such agreements;
     (v) Liens on cash deposits in the nature of a right of setoff, banker’s
lien, counterclaim or netting of cash amounts owed arising in the ordinary
course of business on deposit accounts;
     (w) Liens securing Non-Recourse Debt of a Non-Recourse Subsidiary on the
assets (and the income and proceeds therefrom) of such Non-Recourse Subsidiary
that are not owned by the Borrower or any of its Subsidiaries on the Closing
Date and that are acquired, developed, operated and/or constructed with the
proceeds of (i) such Non-Recourse Debt or investments in such Non-Recourse
Subsidiary or (ii) Non-Recourse Debt or investments referred to in clause
(i) refinanced in whole or in part by such Non-Recourse Debt;
     (x) Liens securing Non-Recourse Debt of a Non-Recourse Subsidiary on the
assets (and the income and proceeds therefrom) of such Non-Recourse Subsidiary
that are owned by the Borrower or any of its Subsidiaries on the Closing Date
(“Existing Assets”) and that are developed, operated and/or constructed with the
proceeds of (i) such Non-Recourse Debt or investments in such Non-Recourse
Subsidiary or (ii) Non-Recourse Debt or investments referred to in clause (i)
refinanced in whole or in part by such Non-Recourse Debt, provided that the
aggregate fair market value (determined as of the Closing Date) of Existing
Assets on which Liens may be granted pursuant to this clause (x) shall not
exceed $250,000,000;
     (x) Liens securing International Debt;
     (y) Liens on deposits or other security given to secure bids, tenders,
trade contracts, leases, government contracts, or to secure or in lieu of surety
and appeal bonds, performance and return of money bonds, in each case to secure
obligations arising in the ordinary course of business of the Borrower and its
Subsidiaries;
     (z) Liens on deposits or other security given to secure public or statutory
obligations and deposits as security for the payment of taxes, other
governmental assessments or other similar governmental charges, in each case to
secure obligations of a Borrower or any of its Subsidiaries arising in the
ordinary course of business;
     (aa) Liens in favor of a Borrower or its Subsidiaries.
Each of the foregoing paragraphs (a) through (aa) shall also be deemed to permit
(i) appropriate Uniform Commercial Code and other similar filings to perfect the
Liens permitted by such paragraph and (ii) Liens

17



--------------------------------------------------------------------------------



 



on the products and proceeds (including insurance, condemnation and eminent
domain proceeds) of and accessions to, and contract or other rights (including
rights under insurance policies and product warranties) derivative of or
relating to, the property permitted to be encumbered under such paragraph, but
subject to the same restrictions and limitations herein set forth as to Liens on
such property (including the requirement that such Liens on products, proceeds,
accessions and rights secure only the specified obligations, and in the amount,
that such property is permitted to secure).
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) as defined in Section 3(2) of ERISA currently maintained by, or in the
event such plan has terminated, to which contributions have been made or an
obligation to make such contributions has accrued during any of the five plan
years preceding the date of the termination of such plan by, the Borrower or any
ERISA Affiliate of the Borrower subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Citibank, N.A. as its prime rate in effect at its principal
office in New York, New York. Each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.
     “Reference Banks” means Citibank, N.A., Barclays Bank PLC, JPMorgan Bank,
N.A. and Bank of America, N.A.
     “Register” has the meaning set forth in Section 9.05(c).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, members, partners,
employees, agents and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time, as such definition may be
modified from time to time in accordance with Section 9.03 hereof.
     “Responsible Officer” means, with respect to any other Person, the
president, chief executive officer, chief financial officer, the general
counsel, any vice president, the secretary, any assistant secretary, the
treasurer, any assistant treasurer, or the controller of such Person or any
other officer designated as a “Responsible Officer” by the board of directors
(or equivalent governing body) of such Person.
     “Restricted Payment” means, with respect to any Person, any dividend or
other distribution (whether in cash, securities or other property) with respect
to any class of Equity Interests of such Person, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests of such Person or any
option, warrant or other right to acquire any Equity Interests of such Person;
provided that (i) dividends, distributions or payments of common Equity
Interests of such Person, (ii) any Equity Interest split, Equity Interest
reverse split or similar transactions and (iii) the

18



--------------------------------------------------------------------------------



 



Borrower’s open market repurchase of any of its Equity Interests and
acquisitions by officers, directors and employees of the Borrower of Equity
Interests in the Borrower through cashless exercise of options, warrants or
other rights to acquire Equity Interests in the Borrower issued pursuant to an
employment, equity award, equity option or equity appreciation agreement or
plans entered into by the Borrower in the ordinary course of business, in each
case shall be deemed not to be “Restricted Payments”.
     “S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Companies, Inc. or its successor.
     “Sale and Leaseback Transaction” of any Person means any arrangement
entered into by such Person or any Subsidiary of such Person, directly or
indirectly, whereby such Person or any Subsidiary of such Person shall sell or
transfer any property, whether now owned or hereafter acquired to any other
Person (a “Transferee”), and whereby such first Person or any Subsidiary of such
first Person shall then or thereafter rent or lease as lessee such property or
any part thereof or rent or lease as lessee from such Transferee or any other
Person other property which such first Person or any Subsidiary of such first
Person intends to use for substantially the same purpose or purposes as the
property sold or transferred.
     “Senior Notes” means any senior unsecured notes issued by the Borrower
constituting Material Indebtedness.
     “Solvent” and “Solvency” means, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person, (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
     “Specified Acquisition” means one or more acquisitions of assets, Equity
Interests, entities, operating lines or divisions in any fiscal quarter for an
aggregate purchase price of not less than $50,000,000.
     “Specified Escrow Arrangements” means cash deposits at one or more
financial institutions for the purpose of funding any potential shortfall in the
daily net cash position of the Borrower or any of its Subsidiaries.
     “Subsidiary” means, with respect to any specified Person:
     (a) any corporation, association or other business entity (other than a
partnership or limited liability company) of which more than 50% of the total
voting power of Voting Stock is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and
     (b) any partnership (whether general or limited) or limited liability
company (i) the sole general partner or member of which is such Person or a
Subsidiary of such Person, or (ii) if there is more than a single general
partner or member, either (A) the only managing general partners or managing
members of which are such Person or one or more Subsidiaries of such Person (or
any combination

19



--------------------------------------------------------------------------------



 



thereof) or (B) such Person owns or controls, directly or indirectly, a majority
of the outstanding general partner interests, member interests or other Voting
Stock of such partnership or limited liability company, respectively; provided,
however that “Subsidiary” with respect to the Borrower does not include (1) the
MLP and any of its Subsidiaries, (2) after the WPX Separation, the WPX Entities,
(3) any Non-Recourse Subsidiary and (4) any International Subsidiary.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Transactions” means the signature and delivery by the Borrower of this
Agreement, the borrowing of Loans, and the issuance of Letters of Credit
hereunder.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
     “Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or similar
governing body) of such Person.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     “Withholding Agent” means the Administrative Agent.
     “WPX” means WPX Energy, Inc.
     “WPX Entities” means the WPX and its respective Subsidiaries.
     “WPX Separation” means the initial public offering of Class A common stock
of WPX.
     Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
     Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or

20



--------------------------------------------------------------------------------



 



supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     Section 1.04 Accounting Terms; GAAP. All accounting terms not specifically
defined shall be construed in accordance with GAAP. To the extent there are any
changes in accounting standards from December 31, 2010, the financial condition
covenants set forth herein will continue to be determined in accordance with
accounting standards in effect on December 31, 2010, as applicable, until such
time, if any, as such financial covenants are adjusted or reset to reflect such
changes in accounting standards and such adjustments or resets are agreed to in
writing by the Borrower and the Administrative Agent (after consultation with
the Required Lenders).
ARTICLE II
THE CREDITS
     Section 2.01 Commitments.
     (a) Loans. Subject to the terms and conditions set forth herein, each
Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (ii) the
sum of the total Credit Exposures exceeding the Aggregate Commitments. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Loans.
     (b) [Reserved].
     (c) Increase in Commitments.
     (i) The Borrower shall have the option, without the consent of the Lenders,
from time to time to cause one or more increases in the Aggregate Commitments by
adding, subject to the prior approval of the Administrative Agent and the
Issuing Banks (such approval not to be unreasonably withheld), to this Agreement
one or more financial institutions as Lenders (collectively, the “New Lenders”)
or by allowing one or more Lenders to increase their respective Commitments;
provided however that: (A) prior to and after giving effect to the increase, no
Default or Event of Default shall have occurred hereunder and be continuing,
(B) no such increase shall cause the Aggregate Commitments to exceed
$1,150,000,000, (C) no Lender’s Commitment shall be increased without such
Lender’s consent, and (D) such increase shall be evidenced by a commitment
increase agreement in form and substance reasonably acceptable to the
Administrative Agent and executed by the Borrower, the Administrative Agent, the
New Lenders, if any, and Lenders increasing their Commitments, if any, and which
shall indicate the amount and allocation of such increase in the Aggregate
Commitments and the effective date of such increase (the “Increase Effective
Date”). Each financial institution that becomes a New Lender pursuant to this
Section by the execution and delivery to the Administrative Agent of the
applicable commitment increase agreement shall be a “Lender” for all purposes
under this Agreement on the applicable Increase Effective Date. The Borrower
shall borrow and prepay Loans on each Increase Effective Date (and pay any
additional amounts required pursuant to Section 2.16) to the extent necessary to
keep the outstanding Loans of each Lender ratable with such Lender’s revised
Applicable Percentage after giving effect to any nonratable increase in the
Aggregate Commitments under this Section.

21



--------------------------------------------------------------------------------



 



     (ii) As a condition precedent to each increase pursuant to subsection
(c)(i) above, the Borrower shall deliver to the Administrative Agent, to the
extent requested by the Administrative Agent, the following in form and
substance reasonably satisfactory to the Administrative Agent:
          (A) a certificate dated as of the Increase Effective Date, signed by a
Responsible Officer of the Borrower certifying that each of the conditions to
such increase set forth in this Section 2.01(c) shall have occurred and been
complied with and that, before and after giving effect to such increase, (1) the
representations and warranties (other than Added L/C Representations) contained
in this Agreement and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date after giving effect
to such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (2) no Default or Event of
Default exists and is continuing;
          (B) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of a Responsible Officer of the Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of such Responsible Officer thereof authorized to act as
a Responsible Officer in connection with such increase agreement, and such
documents and certifications as the Administrative Agent may reasonably require
to evidence that the Borrower is validly existing and in good standing in its
jurisdiction of organization; and
          (C) a favorable customary opinion of counsel to the Borrower, relating
to such increase agreement, addressed to the Administrative Agent and each
Lender if requested by the Administrative Agent or such Lenders.
     (iii) The Borrower shall have the option, by agreement with any Lender to
(A) after consultation with the Administrative Agent, cause such Lender to
become or cease to be an Issuing Bank under this Agreement and (B) increase or
decrease the Letter of Credit Commitment of any Lender as an Issuing Bank.
     Section 2.02 Loans and Borrowings.
     (a) Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by

22



--------------------------------------------------------------------------------



 



Section 2.06(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 24
Eurodollar Borrowings outstanding.
     (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
     Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, fax or emailed pdf
to the Administrative Agent of a written Borrowing Request signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     Section 2.04 [Reserved].
     Section 2.05 [Reserved].
     Section 2.06 Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit under the Commitments for
its own account or for the account of any Subsidiary of it, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. For the avoidance of doubt, any representations,
warranties and events of default in any such letter of credit application or
other agreement shall have no effect. Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Subsidiary of the

23



--------------------------------------------------------------------------------



 



Borrower, the Borrower requesting a Letter of Credit for a Subsidiary of it
shall be obligated to reimburse the applicable Issuing Bank hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of its Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of its Subsidiaries.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal (unless
automatically renewed by its terms) or extension of an outstanding Letter of
Credit), the Borrower shall hand deliver or fax (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent three
Business Days (or such shorter period as may be acceptable to such Issuing Bank)
in advance of the requested date of issuance, amendment, renewal (unless
automatically renewed by its terms) or extension, a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by such Issuing Bank,
the Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended if and only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure in respect of
all Letters of Credit issued by the Issuing Banks does not exceed the aggregate
of all Letter of Credit Commitments at such time, (ii) the LC Exposure in
respect of all Letters of Credit issued by any Issuing Bank does not exceed the
Letter of Credit Commitment of such Issuing Bank at such time, and (iii) the sum
of the total Credit Exposures shall not exceed the Aggregate Commitments.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
seven Business Days prior to the Maturity Date; provided, if the Borrower so
requests, an Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit such Issuing Bank to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than
(A) thirty (30) days before the end of such twelve-month period, or (B) such
later date to be agreed upon at the time such Letter of Credit is issued (the
“Nonrenewal Notice Date”). Once an Auto-Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require)
such Issuing Bank to permit the renewal of such Letter of Credit at any time
prior to the date set forth in clause (ii) of this Section 2.06(c); provided
that the expiry date of such Letter of Credit shall be no later than the date
set forth in clause (ii) of this Section 2.06(c).
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as

24



--------------------------------------------------------------------------------



 



provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Aggregate Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
     (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 9:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then on the Business Day immediately following the day that
the Borrower receives such notice; provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Sections 2.03 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and the applicable Issuing Bank as their interests may appear. Any payment made
by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided that the foregoing shall not be construed to excuse any

25



--------------------------------------------------------------------------------



 



Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
     (g) Disbursement Procedures. Each Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by fax
or such electronic communication that has been approved by the applicable
Issuing Bank) of such demand for payment and whether such Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.
     (h) Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
     (i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any
time, after consultation with the Administrative Agent, by written agreement
among the Borrower, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees owed by it and accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

26



--------------------------------------------------------------------------------



 



     (j) Cash Collateralization.
     (i) If any Event of Default shall occur and be continuing and if the
maturity of the Loans has been accelerated pursuant to Article VII, on the
Business Day that the Borrower receives notice from the Administrative Agent
upon written request of the Required Lenders demanding Cash Collateralization
pursuant to this paragraph, the Borrower shall Cash Collateralize an amount in
cash equal to the LC Exposure for all outstanding Letters of Credit requested by
it as of such date plus any accrued and unpaid interest thereon; provided that
the obligation to Cash Collateralize the LC Exposure shall become effective
immediately, and such Cash Collateral shall become immediately due and payable,
without demand or other notice of any kind, upon the occurrence of any Event of
Default with respect to the Borrower described in clause (g) or (h) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed by the Borrower and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 51%
of the total LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement. To the extent not applied as aforesaid, any cash
collateral provided hereunder shall be returned in full to the Borrower within
three Business Days after all Events of Default have been cured or waived or, in
full or in part, as necessary to cause the amount of such cash collateral not to
exceed the aggregate LC Exposure.
     (ii) If any Lender becomes, and during the period it remains, a Defaulting
Lender, if any Letter of Credit is at the time outstanding, any Issuing Bank
(unless such Issuing Bank is a Defaulting Lender), except to the extent the
Commitments have been reallocated pursuant to Section 2.06(k), by notice to the
Borrower which requested or has requested the issuance of such Letters of Credit
through the Administrative Agent, may require such Borrower to Cash
Collateralize within seven (7) Business Days the obligations of the Borrower to
the Issuing Banks in respect of such Letters of Credit in an amount equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent and to the applicable Issuing Bank(s)
in their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender. Any cash collateral provided pursuant to this clause
(ii) shall be deposited in an interest bearing account promptly after the
execution of the appropriate deposit account agreement and establishment of such
account from which the Administrative Agent will release interest to the
Borrower on a periodic basis.
     (k) Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes,
and during the period it remains, a Defaulting Lender, the LC Exposure of such
Defaulting Lender will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (a) the sum of each Non-Defaulting
Lender’s total Credit Exposure may not in any event exceed the Commitment of
such Non-Defaulting Lender as in effect at the time of such reallocation and
(b) neither such reallocation nor any payment by a Non-Defaulting Lender

27



--------------------------------------------------------------------------------



 



pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Banks or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender.
     (l) Addition of Letters of Credit. If (i) an Issuing Bank has, at the
request of the Borrower, issued a letter of credit in Dollars other than under
this Agreement, (ii) the Borrower decides to add such letter of credit (an
“Added Letter of Credit”) to this Agreement as a Letter of Credit and (iii) such
Issuing Bank consents in writing (such consent, and any funding of a draw under
such letter of credit, are deemed made by such Issuing Bank in reliance on the
agreements of the other Lenders pursuant to this Section 2.06) to such letter of
credit becoming an Added Letter of Credit, then the Borrower shall give the
Administrative Agent and such Issuing Bank at least three Business Days’ (or
such shorter period as agreed to by the Administrative Agent and such Issuing
Bank) prior notice requesting that such letter of credit be so added, specifying
the Business Day such letter of credit is to be added to this Agreement and
attaching thereto a copy of such letter of credit, by hand delivering, faxing or
transmitting by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank, to the applicable Issuing Bank and the
Administrative Agent. On the Business Day so specified for such letter of
credit, such letter of credit shall become an Added Letter of Credit and become
a Letter of Credit deemed issued under this Agreement by the Issuing Bank
specified in the relevant notice (the date such letter of credit so becomes an
Added Letter of Credit being the “Added L/C Effective Date” for such letter of
credit), if and only if (and, in the case of clauses (A) and (B) below, upon
adding such letter of credit the Borrower shall be deemed to represent and
warrant that), (A) after giving effect to such inclusion (w) the LC Exposure in
respect of all Letters of Credit issued by the Issuing Banks does not exceed the
aggregate of all Letter of Credit Commitments at such time, (y) the LC Exposure
in respect of all Letters of Credit issued by any Issuing Bank does not exceed
the Letter of Credit Commitment of such Issuing Bank at such time and (z) the
sum of the total Credit Exposures shall not exceed the Aggregate Commitments,
(B) such letter of credit complies in all other respects with this Section 2.06,
and (C) such Issuing Bank notifies the Administrative Agent, on or before such
Added L/C Effective Date, that such letter of credit is or will become, as of
such Added L/C Effective Date, an Added Letter of Credit.
     (m) Existing Letters of Credit. The parties hereto acknowledge and agree
that all Existing Letters of Credit are deemed to be issued under this Agreement
by the applicable Issuing Bank at the request of the Borrower and shall
constitute Letters of Credit hereunder for all purposes (including
Section 2.06(d) and Section 2.06(e)), and no notice requesting issuance thereof
shall be required hereunder. Each reference herein to the issuance of a Letter
of Credit shall include any such deemed issuance. All fees accrued on the
Existing Letters of Credit to but excluding the date hereof shall be for the
account of the applicable “Issuing Bank” and the “Lenders” (as those terms are
used in the Existing Credit Agreement) as provided in the Existing Credit
Agreement, and all fees accruing on the Existing Letters of Credit on and after
the date hereof shall be for the account of the applicable Issuing Bank thereof
and the Lenders as provided herein.
     Section 2.07 Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
the Borrower in the applicable Borrowing Request; provided that ABR Loans made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

28



--------------------------------------------------------------------------------



 



     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with this Section 2.07 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR Loans.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
     Section 2.08 Interest Elections.
     (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or emailed pdf to the Administrative Agent of a written Interest Election
Request signed by the Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

29



--------------------------------------------------------------------------------



 



     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing of the Borrower may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Borrowing of the Borrower shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.
     Section 2.09 Termination and Reduction of Commitments.
     (a) Unless previously terminated, the Aggregate Commitments shall terminate
on the Maturity Date.
     (b) The Borrower may at any time terminate, or from time to time reduce,
the Aggregate Commitments or the Letter of Credit Commitments; provided that
(i) each reduction of the Aggregate Commitments or the Letter of Credit
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000, (ii) the Borrower shall not terminate or reduce the
Aggregate Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the sum of the Credit Exposures would
exceed the Aggregate Commitments, (iii) the Borrower shall not terminate or
reduce the Letter of Credit Commitments if the LC Exposure would exceed the
Letter of Credit Commitments, as so reduced, (iv) the amount of the Letter of
Credit Commitment of any Issuing Bank shall not be reduced to an amount which is
less than the aggregate amount of LC Exposure in respect of all Letters of
Credit issued or deemed issued by such Issuing Bank; and (v) the Aggregate
Commitments shall not be reduced to an amount which is less than the aggregate
amount of the Letter of Credit Commitments, unless the Letter of Credit
Commitments are correspondingly reduced at the same time.
     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments or the Letter of Credit
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Aggregate Commitments
or the Letter of Credit Commitments delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities or
another event, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Aggregate Commitments or the Letter of Credit Commitments shall be permanent;
provided that nothing in this provision shall affect the Borrower’s ability to
increase the Letter of Credit Commitments pursuant to

30



--------------------------------------------------------------------------------



 



Section 2.01(c)(iii). Each reduction of the Aggregate Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments,
except as provided in clause (d) below. Each reduction of the Letter of Credit
Commitments being made in conjunction with a reduction of the Aggregate
Commitments pursuant to Section 2.09(b)(v) above shall be made ratably among the
Issuing Banks in accordance with their respective Letter of Credit Commitments.
     (d) The Borrower may terminate the unused amount of the Commitment and
Letter of Credit Commitment of a Defaulting Lender upon one Business Day’s prior
notice to the Administrative Agent (which will promptly notify the Lenders
thereof), provided that such termination will not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Banks
or any Lender may have against such Defaulting Lender.
     (e) Notwithstanding the foregoing, all of the provisions of the Loan
Documents which by their terms survive termination of the Commitments of the
Borrower, including, without limitation, those provisions set forth in
Section 9.06, shall survive and not be deemed terminated, but shall remain in
full force and effect.
     Section 2.10 Repayment of Loans; Evidence of Debt.
     (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the ratable account of each Lender the then unpaid
principal amount of each Loan (and all accrued and unpaid interest thereon) made
to the Borrower on the Maturity Date.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans made to the Borrower in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender and
substantially in the form of note attached hereto as Exhibit E. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.05) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

31



--------------------------------------------------------------------------------



 



     Section 2.11 Prepayment of Loans.
     (a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.
     (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by hand delivery, fax or emailed pdf) of any prepayment hereunder not
later than 11:00 a.m., New York City time, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, any such notice of prepayment may be conditioned upon the effectiveness of
other credit facilities or another event. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.
     Section 2.12 Fees.
     (a) The Borrower agrees to pay to the Administrative Agent for the account
of each Lender (other than a Defaulting Lender) a commitment fee on the daily
average unused amount of the Commitment of such Lender for the period from and
including the Effective Date up to, but excluding, the date on which the
Aggregate Commitments have been terminated at the Applicable Rate for commitment
fees. Accrued commitment fees shall be payable in arrears on the last Business
Day of March, June, September and December of each year and on the date on which
the Aggregate Commitments terminate, commencing on the first such date to occur
after the Effective Date. All commitment fees shall be computed on the basis of
a year of 365 days (or 366 days in a leap year) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
     (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender (other than a Defaulting Lender) a participation fee with
respect to its participations in Letters of Credit (other than with respect to
Letters of Credit which have been Cash Collateralized to the extent of such Cash
Collateralization) issued at the request of the Borrower, which shall accrue at
the same Applicable Rate as interest on Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the date on which such Lender ceases to have any
LC Exposure, and (ii) to the applicable Issuing Bank a fronting fee, which shall
accrue at the rate of 0.15% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable quarterly
on the third Business Day following the last day of March, June, September and
December of each year, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Aggregate Commitments terminate and any such fees accruing after the
date on which the Aggregate Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Banks pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). All fees accrued on a letter of credit
that becomes an Added Letter of Credit, to but excluding the Added L/C Effective
Date for such Added Letter of Credit shall be for the account of the entity that

32



--------------------------------------------------------------------------------



 



issued such Added Letter of Credit, and all fees accruing on such letter of
credit on and after such Added L/C Effective Date shall be for the account of
the relevant Issuing Bank thereof and the Lenders as provided herein.
     (c) The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent set forth in the applicable
Fee Letter between the Borrower and the Administrative Agent.
     (d) The Borrower agrees to pay to the Joint Lead Arrangers, for their own
account, fees payable in the amounts and at the times separately agreed upon
among the Borrower and the Joint Lead Arrangers set forth in the applicable Fee
Letter among the Borrower and the Joint Lead Arrangers.
     (e) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees and participation fees, to the Lenders or the Joint Lead
Arrangers, as applicable. Fees paid shall not be refundable under any
circumstances.
     (f) Anything herein to the contrary notwithstanding, during such period as
a Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to this Section 2.12 (without
prejudice to the rights of the Lenders other than Defaulting Lenders in respect
of such fees) nor shall any such fee be payable by the Borrower, provided that
(a) for the avoidance of doubt and without duplication of fees, to the extent
that a portion of the LC Exposure of such Defaulting Lender is reallocated to
the Non-Defaulting Lenders pursuant to Section 2.06(k), such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders (other than with
respect to Letters of Credit which have been Cash Collateralized to the extent
of such Cash Collateralization), pro rata in accordance with their respective
Commitments, and (b) to the extent any portion of such LC Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the Issuing Banks as their interests appear (and the pro rata payment provisions
of Section 2.18 will automatically be deemed adjusted to reflect the provisions
of this Section).
     Section 2.13 Interest.
     (a) The Loans comprising each ABR Borrowing shall bear interest on each day
at the Alternate Base Rate for such day plus the Applicable Rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
     (c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Aggregate
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or

33



--------------------------------------------------------------------------------



 



prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
     (e) All interest determined by reference to the LIBO Rate or clauses (b) or
(c) of the definition of Alternate Base Rate shall be computed on the basis of a
year of 360 days, and all other interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
     (f) The Borrower shall pay to each Lender, so long as such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System of the United States of America to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Borrowing of such
Lender during such periods as such Borrowing is a Eurodollar Borrowing, from the
date of such Borrowing until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the LIBO Rate for the Interest Period in effect for such
Eurodollar Borrowing from (ii) the rate obtained by dividing such LIBO Rate by a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of such
Lender for such Interest Period. Such additional interest shall be determined by
such Lender. The Borrower shall from time to time, within 15 days after demand
(which demand shall be accompanied by a certificate comporting with the
requirements set forth in Section 2.15(c)) by such Lender (with a copy of such
demand and certificate to the Administrative Agent) pay to the Lender giving
such notice such additional interest; provided, however, that the Borrower shall
not be required to pay to such Lender any portion of such additional interest
that accrued more than 90 days prior to any such demand, unless such additional
interest was not determinable on the date that is 90 days prior to such demand.
     Section 2.14 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate, as applicable, for such Interest Period;
or
     (b) the Administrative Agent is advised by the Required Lenders that the
LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

34



--------------------------------------------------------------------------------



 



     Section 2.15 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender Party;
     (ii) subject any Lender Party to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender Party in respect thereof (except for Indemnified Taxes
or Other Taxes covered by Section 2.17 and the imposition of, or any change in
the rate of, any Excluded Tax payable by such Lender Party); or
     (iii) impose on any Lender Party or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender Party
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender Party
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender Party, the Borrower will pay to such Lender Party such
additional amount or amounts as will compensate such Lender Party for such
additional costs incurred or reduction suffered, in each case to the extent
applicable to the Loans or LC Exposure related to the Borrower.
     (b) Capital Requirements. If any Lender Party determines that any Change in
Law affecting such Lender Party or any lending office of such Lender Party or
such Lender Party’s holding company, if any, regarding capital requirements has
or would have the effect of reducing the rate of return on such Lender Party’s
capital or on the capital of such Lender Party’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
Party or such Lender Party’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender Party’s policies and the
policies of such Lender Party’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender Party
such additional amount or amounts as will compensate such Lender Party or such
Lender Party’s holding company for any such reduction suffered, in each case to
the extent applicable to the Loans or LC Exposure related to the Borrower.
     (c) Certificates for Reimbursement. A certificate of a Lender Party setting
forth the amount or amounts necessary to compensate such Lender Party or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, showing the computation thereof and delivered to the Borrower
shall be conclusive absent manifest error. Such certificate shall further
certify that such Lender Party is making similar demands of its other similarly
situated borrowers. The Borrower shall pay such Lender Party the amount shown as
owed by it and due on any such certificate within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender Party to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender Party’s right to

35



--------------------------------------------------------------------------------



 



demand such compensation, provided that the Borrower shall not be required to
compensate a Lender Party pursuant to this Section for any increased costs
incurred or reductions suffered more than ninety days prior to the date that
such Lender Party notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender Party’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the ninety day period
referred to above shall be extended to include the period of retroactive effect
thereof).
     Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
(excluding loss of anticipated profits) attributable to such event. A
certificate of any Lender setting forth, in reasonable detail showing the
computation thereof, any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof, if
such certificate complies herewith.
     Section 2.17 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
Party, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes related to it
to the relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender Party, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) related to it and paid by the Administrative
Agent or such Lender Party and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender Party (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender Party shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the

36



--------------------------------------------------------------------------------



 



Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN,
     (iv) if a payment made to a Foreign Lender under any Loan Document would be
subject to any withholding Taxes as a result of such Foreign Lender’s failure to
comply with the requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Foreign Lender has or has not complied with such Foreign Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment, or
     (v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

37



--------------------------------------------------------------------------------



 



     (f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
Party receives a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of reasonable
out-of-pocket expenses directly related to the receipt of such refund of the
Administrative Agent or such Lender Party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender Party, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender Party in the
event the Administrative Agent or such Lender Party is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent or any Lender Party to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 1:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the date of such
payment or on the next succeeding Business Day for purposes of calculating
interest and fees thereon. All such payments shall be made to the Administrative
Agent at its offices at Citicorp North America, 399 Park Avenue, New York, New
York 10043, Attention: The Williams Companies, Inc. Account Officer, except
payments to be made directly to an Issuing Bank as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.04 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased

38



--------------------------------------------------------------------------------



 



and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to this subsection (c) may exercise against the Borrower
rights of set-off and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of the Borrower in the amount of such
participation.
     (d) [Reserved].
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.06(d), 2.06(e), 2.07(b), or 9.04(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     Section 2.19 Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.13(f) or
Section 2.15 or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.13(f), 2.15
or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. If the Borrower is required to make any payment
under Sections 2.13(f), 2.15 or 2.17, the Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. Subject to the foregoing, Lenders agree to use
reasonable efforts to select lending offices which will minimize taxes and other
costs and expenses for the Borrower.
     (b) If any Lender requests compensation under Section 2.13(f) or
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender, or if any Lender fails to
approve an amendment, waiver or other modification to this Agreement that
requires the approval of all Lenders and at least the Required Lenders have
approved such amendment, waiver or other modification, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.05), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent and the Issuing Banks, which
consent shall not unreasonably be withheld or delayed, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 2.16), from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment

39



--------------------------------------------------------------------------------



 



resulting from a claim for compensation under Section 2.13(f) or Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. If any Lender
refuses to assign and delegate all its interests, rights and obligations under
this Agreement after the Borrower has required such Lender to do so as a result
of a claim for compensation under Section 2.13(f) or Section 2.15 or payments
required to be made pursuant to Section 2.17, such Lender shall not be entitled
to receive such compensation or required payments.
     (c) If the Borrower, the Administrative Agent and the Issuing Banks agree
in writing in their discretion that a Lender that is a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, such Lender will, to the
extent applicable, purchase such portion of outstanding Loans of the other
Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Credit Exposure of the Lenders to be on a
pro rata basis in accordance with their respective Commitments, whereupon such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender
(and such Credit Exposure of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender having been a Defaulting Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     The Borrower, solely with respect to itself and, to the extent set forth
below, its Subsidiaries, represents and warrants to the Lenders that, on the
Effective Date, on the date of each Borrowing by the Borrower or issuance or
increase in the amount of any Letter of Credit for the Borrower and each Added
L/C Effective Date, except with respect to Sections 3.07 and 3.08 in each case
as specified therein, which shall only be represented and warranted as of the
Effective Date as provided therein:
     Section 3.01 Organization; Powers. The Borrower and each of its Material
Subsidiaries is validly existing and (if applicable) in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business in all material respects as now conducted and
is qualified to do business in, and (if applicable) is in good standing in,
every jurisdiction where such qualification is required, except where the
failure to do so or to be validly existing and in good standing or to have such
power and authority, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
     Section 3.02 Authorization; Enforceability. The Transactions and the
performance of its obligations contemplated thereby are within the Borrower’s
corporate powers and have been duly authorized by all necessary corporate
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization,

40



--------------------------------------------------------------------------------



 



moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
     Section 3.03 Governmental Approvals; No Conflicts. No material
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority is required for the due execution, delivery and
performance by the Borrower of any Loan Document to which it is a party, or the
consummation of the transactions contemplated thereby. The execution, delivery
and performance by the Borrower of the Loan Documents to which it is shown as
being a party and the consummation of the transactions contemplated thereby do
not contravene (i) the Borrower’s organizational documents or (ii) any law or
any restriction under any material agreement binding on or affecting the
Borrower and will not result in or require the creation or imposition of any
Lien prohibited by this Agreement.
     Section 3.04 Financial Condition. The Borrower has heretofore furnished to
the Lenders its consolidated balance sheet and statements of income and cash
flows (a) as of and for the fiscal year ended December 31, 2010, reported on by
Ernst & Young LLP, independent public accountants, and (b) as of and for the
fiscal quarter and the portion of the fiscal year ended March 31, 2011. Such
financial statements (i) were prepared in accordance with GAAP, except as
otherwise expressly noted therein, and (ii) present fairly, in all material
respects, the financial position and results of operations and cash flows of the
businesses of the Borrower and its consolidated subsidiaries as of such dates
and for such periods in accordance with GAAP.
     Section 3.05 Litigation. Except as set forth in the annual report on Form
10-K for the year ended December 31, 2010 or the quarterly reports on Form 10-Q
filed subsequent thereto but prior to the Closing Date, there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened in writing
against the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that purport to adversely affect the legality, validity and
enforceability of the Loan Documents and are non-frivolous (as reasonably
determined by the Administrative Agent); provided, that this representation,
when made, shall not constitute an admission that any action, suit or proceeding
set forth in any annual report on Form 10-K or any quarterly report on Form 10-Q
referred to above would result in a Material Adverse Effect due to an adverse
determination, if any.
     Section 3.06 Environmental Matters. Except as set forth in the annual
report on Form 10-K for the year ended December 31, 2010 or the quarterly
reports on Form 10-Q filed subsequent thereto but prior to the Closing Date of
the Borrower, the Borrower and its Subsidiaries have reasonably concluded that
they: (a) are in compliance with all applicable Environmental Laws, except to
the extent that any non-compliance would not reasonably be expected to have a
Material Adverse Effect; (b) are not subject to any judicial, administrative,
government, regulatory or arbitration proceeding alleging the violation of any
applicable Environmental Laws, except to the extent that any such proceeding
would not reasonably be expected to have a Material Adverse Effect; (c) are not
subject to any federal, state, local or foreign review, audit or investigation
which would reasonably be expected to lead to a proceeding referred to in
(b) above that would reasonably be expected to have a Material Adverse Effect;
(d) have no actual knowledge that any of their predecessors in title to any of
their property and assets are the subject of any currently pending federal,
state, local or foreign review, audit or investigation which would reasonably be
expected to lead to a proceeding referred to in (b) above that would reasonably
be expected to have a Material Adverse Effect; and (e) possess, and are in
compliance with, or have applied for, all approvals, licenses, permits, consents
and other authorizations which are necessary under any applicable Environmental
Laws to conduct their business, except to the extent that the failure to
possess, or be in compliance with, any of the foregoing would not reasonably be
expected to have a Material Adverse Effect.

41



--------------------------------------------------------------------------------



 



     Section 3.07 Disclosure. As of the Effective Date only, neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender on or prior to the Effective
Date (as modified or supplemented by other information so furnished on or prior
to the Effective Date), taken as a whole, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading, provided that, with respect to any projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by the Borrower to be reasonable at
the time (it being recognized, however, that projections as to future events are
not to be viewed as facts and that the actual results during the period or
periods covered by any projections may materially differ from the projected
results).
     Section 3.08 Solvency. As of the Effective Date and on the date of any
increase in the Aggregate Commitments pursuant to Section 2.01(c) only, after
giving effect to the Transactions (including each Loan and each Letter of
Credit) to be consummated on such date, the Borrower, individually and together
with its Subsidiaries, is Solvent.
     Section 3.09 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect in respect of the Borrower.
     Section 3.10 Investment Company Status. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
     Section 3.11 Margin Securities. The Borrower is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations U or X of the Board of Governors of the Federal Reserve System of
the United States of America), and no part of the proceeds of any Loan will be
used to purchase or carry any margin stock in violation of said Regulations U or
X or to extend credit to others for the purpose of purchasing or carrying margin
stock in violation of said Regulations U or X.
ARTICLE IV
CONDITIONS
     Section 4.01 Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the Effective Date which is scheduled to occur when each of the
following conditions is satisfied:
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax or email pdf transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of James J. Bender, Esq., General Counsel of the Borrower, and Gibson,
Dunn & Crutcher LLP, counsel for the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

42



--------------------------------------------------------------------------------



 



     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to (i) the organization and existence of the Borrower, and (ii) the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
     (d) The Administrative Agent shall have received each promissory note
requested by a Lender pursuant to Section 2.10(e), each duly completed and
executed by the Borrower.
     (e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, an Executive Vice President or a
Financial Officer or a Responsible Officer of the Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.
     (f) The Administrative Agent shall have received (a) the report dated
February 16, 2011 setting forth the ratings accorded to the senior unsecured
debt ratings of the Borrower by Moody’s and S&P and (b) any other reports
delivered to the Borrower prior to the Closing Date which shall indicate that no
downgrading has occurred in the ratings accorded to the senior unsecured debt
ratings of the Borrower by Moody’s and S&P since February 16, 2011.
     (g) The Administrative Agent shall have received satisfactory evidence that
the Existing Credit Agreement has been terminated and all amounts owing
thereunder have been repaid in full or are being repaid in full substantially
simultaneously.
     (h) The Administrative Agent shall have received (i) all fees and other
amounts due and payable pursuant to the Fee Letters on or prior to the Effective
Date and (ii) to the extent invoiced two (2) Business Days prior to closing,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder (or shall have received satisfactory evidence
that all such fees and amounts are being paid substantially simultaneously).
     (i) As of the Effective Date only, since December 31, 2010, no event
resulting in a Material Adverse Effect has occurred and is continuing.
     (j) No Default or Event of Default has occurred and is continuing.
The date on which all of the foregoing conditions have been satisfied (or waived
by the Administrative Agent) shall be the “Effective Date”. The Administrative
Agent shall notify the Borrower and the Lenders of the Effective Date, and such
notice shall be conclusive and binding.
     Section 4.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (exclusive of continuations and
conversions of a Borrowing), and of any Issuing Bank to issue or increase the
amount of any Letter of Credit, is subject to the satisfaction of the following
conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier, in
which case such representations and warranties shall be true and correct in all
respects as written, including the materiality qualifier) on and as of the date
of such Borrowing or the date of issuance or increase of such Letter of Credit,
as applicable (other than those representations and warranties that expressly
relate to a specific earlier date, which shall be true and correct in all
material respects as of such earlier date (other than those representations and
warranties that are subject to a

43



--------------------------------------------------------------------------------



 



materiality qualifier, in which case such representations and warranties shall
be true and correct in all respects as of such earlier date as written,
including the materiality qualifier)).
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance or increase of such Letter of Credit, as applicable, no Default
shall have occurred and be continuing.
Each Borrowing and each issuance or increase of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.
     Section 4.03 Defaulting Lenders. In addition to the other conditions
precedent herein set forth, if any Lender becomes, and during the period it
remains, a Defaulting Lender, no Issuing Bank will be required to issue any
Letter of Credit or to increase any outstanding Letter of Credit, unless such
Issuing Bank is reasonably satisfied that any exposure that would result
therefrom is fully covered or eliminated by any combination, at the option of
the Borrower, of the following:
     (a) the LC Exposure of such Defaulting Lender is reallocated, as to
outstanding and future Letters of Credit to the Non-Defaulting Lenders as
provided in Section 2.06(k);
     (b) to the extent a reallocation as provided in Section 2.06(k) is not
available or otherwise at the option of the Borrower requesting the Letter of
Credit, without limiting the provisions of Section 2.06(j), the Borrower Cash
Collateralizes the obligations of the Borrower in respect of such Letter of
Credit required to be issued by it in an amount equal to the aggregate amount of
the unreallocated obligations (contingent or otherwise) of such Defaulting
Lender in respect of such Letter of Credit (provided that cash collateral shall
be deposited in an interest bearing account promptly after the execution of the
appropriate deposit account agreement and establishment of such account from
which the Administrative Agent will release interest to the Borrower on a
periodic basis), or makes other arrangements satisfactory to the Administrative
Agent and the relevant Issuing Bank(s) in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender; and
     (c) in the case of a proposed issuance of a Letter of Credit, by an
instrument or instruments in form and substance satisfactory to the
Administrative Agent and to the relevant Issuing Bank(s), the Borrower agrees
that the face amount of such requested Letter of Credit will be reduced by an
amount equal to the unreallocated, non-Cash Collateralized portion thereof as to
which such Defaulting Lender would otherwise be liable, in which case the
obligations of the Non-Defaulting Lenders in respect of such Letter of Credit
will, subject to the first proviso below, be on a pro rata basis in accordance
with the Commitments of the Non-Defaulting Lenders, and the pro rata payment
provisions of Section 2.18 will be deemed adjusted to reflect this provision;
provided that (a) the sum of each Non-Defaulting Lender’s total Credit Exposure
may not in any event exceed the Commitment of such Non-Defaulting Lender, and
(b) neither any such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, any Issuing Bank or any other Lender may have against such Defaulting
Lender, or cause such Defaulting Lender to be a Non-Defaulting Lender.
ARTICLE V
AFFIRMATIVE COVENANTS
     From and after the Effective Date and until the Aggregate Commitments have
expired or been terminated and the principal of and interest on each Loan and
all fees payable hereunder shall have been

44



--------------------------------------------------------------------------------



 



paid in full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, the Borrower, solely with respect
to itself, and to the extent set forth below, its Subsidiaries, covenants and
agrees with the Lenders that:
     Section 5.01 Financial Statements and Other Information. The Borrower will
furnish, or cause to be furnished, to the Administrative Agent:
     (a) as soon as available, but in any event within 105 days after the end of
each fiscal year of the Borrower, the audited consolidated balance sheet of the
Borrower and its consolidated subsidiaries as at the end of such year and the
related consolidated statements of income, equity and cash flows of the Borrower
and its consolidated subsidiaries for such year, all in reasonable detail,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing selected by the Borrower,
which report and opinion shall be prepared in accordance with GAAP;
     (b) as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, the
unaudited consolidated balance sheet of the Borrower and its consolidated
subsidiaries as at the end of such quarter and the related consolidated
statements of income, equity and cash flows of the Borrower and its consolidated
subsidiaries for such quarter, all in reasonable detail and certified by a
Financial Officer of the Borrower as fairly presenting in all material respects
the financial condition, results of operations and cash flows of the Borrower
and its subsidiaries in accordance with GAAP, subject to normal changes
resulting from year-end adjustments;
     (c) within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower and within 105 days after the end of each
fiscal year of the Borrower, a certificate of a Financial Officer of the
Borrower substantially in the form of Exhibit D (i) certifying as to whether a
Default has occurred that is then continuing and, if a Default has occurred that
is then continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) setting forth in reasonable
detail calculations demonstrating compliance with Section 6.07;
     (d) promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower to public
securities holders generally, and (ii) each regular or periodic report, each
registration statement (without exhibits except as expressly requested by such
Lender), and each prospectus and all amendments thereto filed by the Borrower or
any of its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange; and
     (e) any other information (other than projections) which the Administrative
Agent, at the request of any Lender, may from time to time reasonably request.
     Any document readily available on-line through the “Electronic Data
Gathering, Analysis and Retrieval” system (or any successor system thereof)
maintained by the Securities and Exchange Commission (or any succeeding
Governmental Authority), shall be deemed to have been furnished to the
Administrative Agent for purposes of this Section 5.01. Documents required to be
delivered pursuant to Section 5.01 may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at www.williams.com or (ii) on which such documents are
(or are deemed to be) delivered to the Administrative Agent. The Administrative
Agent shall post such documents on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery or to

45



--------------------------------------------------------------------------------



 



maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery.
     Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Event of Default;
     (b) as soon as possible and in any event within 30 Business Days after the
Borrower or any of its Subsidiaries or ERISA Affiliate of the Borrower knows or
has reason to know that any ERISA Event with respect to any Plan of the Borrower
has occurred or is reasonably expected to occur that could reasonably be
expected to have a Material Adverse Effect in respect of the Borrower;
     (c) promptly and in any event within 25 Business Days after receipt thereof
by the Borrower or any ERISA Affiliate of the Borrower, copies of each notice
received by the Borrower or any ERISA Affiliate of the Borrower from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan;
     (d) promptly and in any event within 25 Business Days after receipt thereof
by the Borrower or any ERISA Affiliate of the Borrower from the sponsor of a
Multiemployer Plan, a copy of each notice received by the Borrower or any ERISA
Affiliate of the Borrower concerning (i) the imposition of a Withdrawal
Liability by a Multiemployer Plan, (ii) the determination that a Multiemployer
Plan is, or is expected to be, in reorganization within the meaning of Title IV
of ERISA, (iii) the termination of a Multiemployer Plan within the meaning of
Title IV of ERISA, or (iv) the amount of liability incurred, or expected to be
incurred, by the Borrower or any ERISA Affiliate of the Borrower in connection
with any event described in clause (i), (ii) or (iii) above that, in the
aggregate, would reasonably be expected to have a Material Adverse Effect in
respect of the Borrower; and
     (e) the occurrence of any “Event of Default” (as defined in the indenture
with respect thereto) with respect to the Senior Notes; and
     (f) any change in any rating established or deemed to have been established
by Moody’s or S&P for the Index Debt of the Borrower.
Each notice delivered under clauses (a) through (e) of this Section shall be
accompanied by a statement of a Responsible Officer setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.
     Section 5.03 Existence; Conduct of Business. The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
and necessary or desirable to the conduct of its business, except where failure
to do so could not be reasonably expected to have a Material Adverse Effect
except (i) in the case of any Material Subsidiary of the Borrower, where the
failure of such Material Subsidiary to so maintain its existence could not
reasonably be expected to have a Material Adverse Effect in respect of the
Borrower, (ii) where the failure to preserve and maintain such rights and
franchises (other than existence) or to so qualify and remain qualified could
not reasonably be expected to have a Material Adverse Effect in respect of the
Borrower, and (iii) the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution not prohibited under Section 6.03.

46



--------------------------------------------------------------------------------



 



     Section 5.04 Payment of Obligations. The Borrower will, and will cause each
of its Material Subsidiaries to, pay, before the same shall become delinquent or
in default, its Indebtedness and tax liabilities but excluding Indebtedness that
is not Material Indebtedness, except where (a)(i) the validity or amount thereof
is being contested by the Borrower or such Subsidiary in good faith by
appropriate proceedings, and (ii) the Borrower or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP, or
(b) the failure to make payment would not reasonably be expected to have a
Material Adverse Effect.
     Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Material Subsidiaries to, (a) keep and maintain all
property, taken as a whole, material to the conduct of their business in good
working order and condition, ordinary wear and tear excepted, in the reasonable
judgment of the Borrower or Material Subsidiary, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations; provided
that (i) the Borrower or Material Subsidiary may self-insure to the extent and
in the manner normal for companies of like size, type and financial condition
and (ii) any insurance required by this Section 5.05(b) may be maintained by the
Borrower on behalf of a Material Subsidiary.
     Section 5.06 Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Material Subsidiaries to, keep in accordance with GAAP
books of record and account. The Borrower will, and will cause each of its
Material Subsidiaries to, permit any representatives designated by the
Administrative Agent or the Required Lenders, upon reasonable prior notice
during normal business hours and, if the Borrower shall so request, in the
presence of a Responsible Officer or an appointee of a Responsible Officer, at
the Lenders’ expense so long as no Event of Default exists and at the Borrower’s
expense during the continuance of an Event of Default, to visit and inspect its
properties, to examine and make extracts from its books and records (subject to
compliance with confidentiality agreements and applicable copyright law), and to
discuss its affairs, finances and condition with its officers, all at such
reasonable times and as often as reasonably requested but no more frequently
than once a year so long as no Event of Default exists.
     Section 5.07 Compliance with Laws. The Borrower will, and will cause each
of its Material Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property,
including, without limitation, Environmental Laws, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
     Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used for working capital, acquisitions, capital expenditures and
other general corporate purposes. Letters of Credit will be used for the
Borrower’s and its Subsidiaries’ general corporate purposes. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board of
Governors of the Federal Reserve System of the United States of America,
including Regulations U and X.
     Section 5.09 Maintenance of Ownership. At all times, the Borrower will
(a) Control the General Partner, (b) maintain ownership free and clear of any
Liens of at least (i) 50% of the Equity Interests in the General Partner,
(ii) 50,000,000 common units representing limited partner interests in MLP and
(iii) 50% of common units representing limited partner interests in MLP received
after the Closing Date in connection with a GP Buy-in, and (c) cause the General
Partner to maintain ownership free and clear of any Liens of at least 50% of the
incentive distribution rights in MLP; provided that nothing in this clause
(c) shall prohibit (i) the General Partner’s ability to waive or reset its
incentive

47



--------------------------------------------------------------------------------



 



distribution rights in MLP or (ii) the termination of the incentive distribution
rights in connection with a GP Buy-in.
ARTICLE VI
NEGATIVE COVENANTS
     From and after the Effective Date and until the Aggregate Commitments have
expired or terminated and the principal of and interest on each Loan and all
fees payable hereunder have been paid in full and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, the
Borrower, solely with respect to itself, and to the extent set forth below, its
Subsidiaries, covenants and agrees with the Lenders that:
     Section 6.01 Indebtedness. The Borrower will not permit any Subsidiary or
the General Partner to create, incur or assume any Indebtedness other than the
following:
     (a) With respect to its Subsidiaries (and the General Partner, but only so
long as the Borrower is the lender with respect to such indebtedness)
intercompany Indebtedness;
     (b) Indebtedness of Subsidiaries of the Borrower in an aggregate principal
amount that would not exceed $50,000,000 at any time and any Indebtedness
incurred to refund, extend, refinance or otherwise replace such Indebtedness;
provided, that the principal amount of such Indebtedness does not exceed the
principal amount of Indebtedness refinanced (plus the amount of penalties,
premiums, fees, accrued interest and reasonable expenses and other obligations
incurred therewith) at the time of refinancing;
     (c) Indebtedness that is (or was) secured by Permitted Liens and any
Indebtedness incurred to refund, extend, refinance or otherwise replace such
Indebtedness; provided, that the principal amount of such Indebtedness does not
exceed the principal amount of Indebtedness refinanced (plus the amount of
penalties, premiums, fees, accrued interest and reasonable expenses and other
obligations incurred therewith) at the time of refinancing;
     (d) [Reserved];
     (e) Indebtedness acquired in an acquisition, existing at the time of such
acquisition and not incurred in contemplation thereof and any Indebtedness
incurred to refund, extend, refinance or otherwise replace such Indebtedness
(plus the amount of penalties, premiums, fees, accrued interest and reasonable
expenses and other obligations incurred therewith); and
     (f) Indebtedness of the WPX Entities;
provided, however, that no Subsidiary nor the General Partner shall create,
incur or assume any Indebtedness pursuant to this Section 6.01 if the incurrence
or maintenance of such Indebtedness would cause a Default or an Event of Default
under any other provisions of this Agreement.
     Section 6.02 Liens. The Borrower shall not, and shall not permit any of its
Material Subsidiaries to, create, assume or incur any Lien on any of its assets
or property or upon any Equity Interests of any such Material Subsidiary which
Equity Interests are now owned or hereafter acquired by the Borrower or such
Subsidiary to secure any Indebtedness of the Borrower, or any other Person
(other than the Indebtedness under this Agreement) other than Permitted Liens,
without providing that the Loans

48



--------------------------------------------------------------------------------



 



of the Borrower shall be equally and ratably secured with such Indebtedness
until such time as such Indebtedness is no longer secured by a Lien.
Notwithstanding the foregoing, the Borrower may, and may permit any of its
Material Subsidiaries to, create, assume or incur any Indebtedness secured by a
Lien, other than Permitted Liens, without securing the Loans of the Borrower,
provided that the aggregate principal amount of all Indebtedness then
outstanding secured by Liens (other than Permitted Liens) does not exceed the
greater of (i) $500,000,000 and (ii) 15% of Consolidated Net Tangible Assets.
     Section 6.03 Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired), or liquidate or dissolve,
except that (a) if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, any Person may merge
into the Borrower in a transaction in which the Borrower is the surviving
corporation, (b) any Subsidiary may sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets to another Subsidiary or to the Borrower and (c) the Borrower may
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets to a Subsidiary.
     Section 6.04 Restricted Payments. The Borrower will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except as
long as no Event of Default has occurred and is continuing or would result
therefrom, (a) the Borrower may make Restricted Payments, and (b) the Borrower
may make payments or other distributions to officers, directors or employees
with respect to the exercise by any such Persons of options, warrants or other
rights to acquire Equity Interests in the Borrower issued pursuant to an
employment, equity award, equity option or equity appreciation agreement or
plans entered into by the Borrower in the ordinary course of business.
     Section 6.05 Restrictive Agreements. The Borrower will not permit any of
its Material Subsidiaries to, directly or indirectly, enter into or permit to
exist any agreement or other arrangement with any Person, other than the Lenders
pursuant hereto, which expressly prohibits or restricts or imposes any
conditions upon the ability of any Material Subsidiary of the Borrower to
(a) pay dividends or make other distributions or pay any Indebtedness owed to
the Borrower or any Material Subsidiary of the Borrower, or (b) make subordinate
loans or advances to or make other investments in the Borrower or any Material
Subsidiary of the Borrower, in each case, other than restrictions or conditions
contained in, or existing by reasons of, any agreement or instrument (i)
relating to any Indebtedness of any Subsidiary of the Borrower, (ii) relating to
property existing at the time of the acquisition thereof, so long as the
restriction or condition relates only to the property so acquired,
(iii) relating to any Subsidiary of the Borrower, at the time such Subsidiary
was merged or consolidated with or into, or acquired by, the Borrower or a
Subsidiary of the Borrower or became a Subsidiary of the Borrower and not
created in contemplation thereof, (iv) effecting a renewal, extension,
refinancing, refund or replacement (or successive extensions, renewals,
refinancings, refunds or replacements) of Indebtedness issued under an agreement
referred to in clauses (i) through (iii) above, so long as the restrictions and
conditions contained in any such renewal, extension, refinancing, refund or
replacement agreement, taken as a whole, are not materially more restrictive
than the restrictions and conditions contained in the original agreement, as
determined in good faith by the board of directors of the Borrower or the
applicable Subsidiary, (v) constituting customary provisions restricting
subletting or assignment of any leases of the Borrower or any Subsidiary of the
Borrower or provisions in agreements that restrict the assignment of such
agreement or any rights thereunder, (vi) related to Permitted Liens, (vii)
constituting any temporary encumbrance or restriction with respect to a
Subsidiary of the Borrower under an agreement that has been entered into for the
disposition of all or substantially all of the outstanding Equity Interests of
or assets of such Subsidiary, provided that such disposition is otherwise
permitted hereunder, (viii) constituting customary restrictions on cash, other
deposits or assets imposed by customers and other persons under contracts
entered into in the ordinary course of business, (ix) constituting

49



--------------------------------------------------------------------------------



 



provisions contained in agreements or instruments relating to Indebtedness that
prohibit the transfer of all or substantially all of the assets of the obligor
under that agreement or instrument unless the transferee assumes the obligations
of the obligor under such agreement or instrument or such assets may be
transferred subject to such prohibition, (x) constituting a requirement that a
certain amount of Indebtedness be maintained between a Subsidiary of the
Borrower and the Borrower or another of its Subsidiaries, (xi) constituting any
restriction or condition with respect to property under an agreement that has
been entered into for the disposition of such property, provided that such
disposition is otherwise permitted hereunder, (xii) constituting any restriction
or condition with respect to property under a charter, lease or other agreement
that has been entered into for the employment of such property,
(xiii) constituting a Hybrid Security or an indenture, document, agreement or
security entered into or issued in connection with a Hybrid Security or
otherwise constituting a restriction or condition on the payment of dividends or
distributions by an issuer of a Hybrid Security; (xiv) entered into in the
ordinary course of business; (xv) existing under or by reason of applicable law;
(xvi) relating to a joint venture or similar arrangement, so long as the
restriction or condition relates only to the property that is subject to such
joint venture or similar arrangement; (xvii) existing on the Closing Date and
set forth in Schedule 6.05; and (xviii) relating to financial performance
covenants.
     Section 6.06 Affiliate Transactions. The Borrower will not, and will not
permit any of its Material Subsidiaries to, directly or indirectly, pay any
funds to or for the account of, make any investment in, lease, sell, transfer or
otherwise dispose of any assets, tangible or intangible, to, or participate in,
or effect, any transaction with, any officer, director, employee or Affiliate
(other than the Borrower or any of its Subsidiaries) unless as a whole such
transactions between the Borrower and its Subsidiaries on the one hand and any
officer, director, employee or Affiliate (other than the Borrower or any of its
Subsidiaries) on the other hand, are on terms and conditions fair and reasonable
to the Borrower or such Material Subsidiary as determined by the Borrower;
provided, that the foregoing provisions of this Section shall not prohibit
(a) the Borrower or any of its Subsidiaries from declaring or paying any lawful
dividend or distribution otherwise permitted hereunder, (b) the Borrower or any
of its Subsidiaries from providing credit support for its Subsidiaries as it
deems appropriate in the ordinary course of business, (c) the Borrower or any of
its Subsidiaries from engaging in a transaction or transactions that occur
within a related series of transactions, which, in the aggregate, are on terms
and conditions that are fair and reasonable as determined by the Borrower,
(d) the Borrower or any of its Subsidiaries from engaging in non-material
transactions with any officer, director, employee or Affiliate of the Borrower
or any of its Subsidiaries that are not on an arms-length basis or are not on
terms as favorable as could have been obtained from a third party but are in the
ordinary course of the Borrower’s or such Subsidiary’s business, so long as, in
each case, after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, (e) the Borrower or any of its Subsidiaries
from engaging in a transaction with an Affiliate if such transaction has been
approved by the Borrower’s Board of Directors, (f) any arrangement in place on
the Closing Date or any amendment thereto or replacement thereof or any
transaction contemplated thereby so long as such amendment or replacement is not
more disadvantageous in any material respect than the arrangement so amended or
replaced; (g) any corporate sharing agreements with respect to tax sharing and
general overhead and administrative matters; (h) any direct or indirect transfer
of Equity Interests to the Borrower or any of its Subsidiaries in one or a
series of transactions, and (i) any sale to, purchase from, extension of credit
to, payment of services rendered by or any other transaction between any MLP
Entity and one or more of the Borrower or any of its Material Subsidiaries, if
(x) such sale, purchase, extension of credit, payment or transaction is made or
completed in compliance with the terms and provisions of the MLP Partnership
Agreement and (y) such sale, purchase, extension of credit, payment or
transaction is on terms and conditions fair and reasonable to the Borrower or
such Material Subsidiary as determined by the Borrower.
     Section 6.07 Leverage Ratio. The Borrower shall not permit the ratio of
Consolidated Indebtedness of the Borrower as of the last day of any fiscal
quarter for which financial statements have

50



--------------------------------------------------------------------------------



 



been delivered pursuant to Section 5.01 to Consolidated EBITDA for the four full
fiscal quarters ending on such date to exceed:
     (a) 5.00 to 1.0, in the case of any such period ended on the last day of
(A) a fiscal quarter in which the Borrower makes any Specified Acquisition, or
(B) the first or second fiscal quarter next succeeding such a fiscal quarter; or
     (b) 4.50 to 1.00, in the case of any such period ended on the last day of
any other fiscal quarter.
For purposes of this Section 6.07: (A) Hybrid Securities up to an aggregate
amount of 15% of Consolidated Total Capitalization shall be excluded from
Consolidated Indebtedness, and (B) once any Acquisition Adjustment Period is in
effect, the next succeeding Acquisition Adjustment Period may not commence until
the termination of such Acquisition Adjustment Period then in effect.
ARTICLE VII
EVENTS OF DEFAULT
     If any of the following events (“Events of Default”) shall occur and be
continuing:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay (i) any interest on any Loan payable
under this Agreement, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) days or (ii) any
fee or any other amount (other than an amount referred to in clause (a) or
(b)(i) of this Article) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of ten (10) days;
     (c) any representation or warranty (other than Added L/C Representations)
made by the Borrower herein or in any other Loan Document (or by any Responsible
Officer of the Borrower) in writing under or in connection with this Agreement
or any other Loan Document or any instrument executed in connection herewith
(including representations and warranties deemed made pursuant to Section 4.02)
shall prove to have been incorrect in any material respect when made or deemed
made and such materiality is continuing;
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Article VI;
     (e) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after the earlier of (i) written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of the Required Lenders) or (ii) a Responsible Officer of the Borrower shall
have knowledge of such failure;
     (f) the Borrower, any Material Subsidiary of the Borrower or the MLP shall
(i) fail to pay (A) any principal of or premium or interest on any Material
Indebtedness of the Borrower, such Material Subsidiary or the MLP (as the case
may be), or (B) aggregate net obligations under one or more Hedging

51



--------------------------------------------------------------------------------



 



Agreements (excluding amounts the validity of which are being contested in good
faith by appropriate proceedings, if necessary, and for which adequate reserves
with respect thereto are maintained on the books of the Borrower, such Material
Subsidiary or the MLP (as the case may be)) in excess of $100,000,000, in each
case when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness or such Hedging Agreements;
or (ii) default in the observance or performance of any covenant or obligation
contained in any agreement of such Material Indebtedness that is a default (in
each case, other than a failure to pay specified in clause (i) of this
subsection (f)) and such default shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect thereof
is to accelerate the maturity of such Material Indebtedness or require such
Material Indebtedness to be prepaid prior to the stated maturity thereof; for
the avoidance of doubt the parties acknowledge and agree that any payment
required to be made under a guaranty of payment or collection described in
clause (g) of the definition of Indebtedness shall be due and payable at the
time such payment is due and payable under the terms of such guaranty (taking
into account any applicable grace period) and such payment shall be deemed not
to have been accelerated or required to be prepaid prior to its stated maturity
as a result of the obligation guaranteed having become due;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, any Material Subsidiary of the Borrower or the MLP or
its debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower, any Material Subsidiary of the
Borrower or the MLP or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
     (h) the Borrower, any Material Subsidiary of the Borrower or the MLP shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower, any
Material Subsidiary of the Borrower or the MLP or for a substantial part of its
assets, (iv) make a general assignment for the benefit of creditors or (v) take
any action for the purpose of effecting any of the foregoing;
     (i) the Borrower, any Material Subsidiary of the Borrower or the MLP shall
admit in writing its inability to pay its debts generally;
     (j) one or more judgments for the payment of money in an aggregate
uninsured amount equal to or greater than $100,000,000 shall be rendered against
the Borrower or any Material Subsidiary of the Borrower or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any such Material Subsidiary of the Borrower to enforce any such
judgment;
     (k) an ERISA Event shall have occurred and, thirty (30) days after notice
thereof shall have been given to the Borrower by the Administrative Agent, such
ERISA Event shall still exist, and such ERISA Event, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;

52



--------------------------------------------------------------------------------



 



     (l) the Borrower or any Material Subsidiary or ERISA Affiliate of the
Borrower shall have been notified by the sponsor of a Multiemployer Plan that it
has incurred Withdrawal Liability to such Multiemployer Plan in an amount which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans in connection with Withdrawal Liabilities (determined as of the date of
such notification), would reasonably be expected to result in a Material Adverse
Effect;
     (m) the Borrower or any Material Subsidiary or ERISA Affiliate of the
Borrower shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and its ERISA
Affiliates to all Multiemployer Plans which are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the respective plan years which include the Closing Date
by an amount that would reasonably be expected to result in a Material Adverse
Effect; or
     (n) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrower, take any of the following
actions, at the same or different times: (i) terminate the Aggregate Commitments
and Letter of Credit Commitments, and thereupon the Aggregate Commitments and
the Letter of Credit Commitments shall terminate immediately, (ii) declare the
Loans owed by the Borrower as to which an Event of Default has occurred and is
continuing to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (g) or (h) of this Article, the
obligations of each Lender to make Loans to the Borrower, and of each Issuing
Bank to issue a Letter of Credit for or on behalf of the Borrower shall be
automatically terminated and the principal of the Loans of then outstanding,
together with accrued interest thereon and all fees and other obligations owed
by the Borrower shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, and (iii) exercise on behalf of itself, the Lenders and the
Issuing Banks all rights and remedies available to it, the Lenders and the
Issuing Banks under the Loan Documents, including the rights under
Section 2.06(j)(i).
ARTICLE VIII
THE ADMINISTRATIVE AGENT
     Section 8.01 Appointment and Authority. Each Lender Party hereby
irrevocably appoints Citibank, N.A. to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lender Parties, and the Borrower shall not have
rights as a third party beneficiary of any of such provisions.

53



--------------------------------------------------------------------------------



 



     Section 8.02 Administrative Agent Individually.
     (a) The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender Party as any other Lender
Party and may exercise the same as though it were not the Administrative Agent
and the term “Lender Party” or “Lender Parties” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lender Parties.
     (b) Each Lender Party understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Article VIII as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Borrower or its
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Borrower and its Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in the Borrower or its
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Borrower or its Affiliates. Each Lender Party understands and agrees
that in engaging in the Activities, the Agent’s Group may receive or otherwise
obtain information concerning the Borrower or its Affiliates (including
information concerning the ability of the Borrower to perform its obligations
hereunder and under the other Loan Documents) which information may not be
available to any of the Lender Parties that are not members of the Agent’s
Group. None of the Administrative Agent nor any member of the Agent’s Group
shall have any duty to disclose to any Lender Party or use on behalf of the
Lender Parties, and shall not be liable for the failure to so disclose or use,
any information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower or
any Affiliate thereof) or to account for any revenue or profits obtained in
connection with the Activities, except that the Administrative Agent shall
deliver or otherwise make available to each Lender Party such documents as are
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lender Parties.
     (c) Each Lender Party further understands that there may be situations
where members of the Agent’s Group or their respective customers (including the
Borrower and its Affiliates) either now have or may in the future have interests
or take actions that may conflict with the interests of any one or more of the
Lender Parties (including the interests of the Lender Parties hereunder and
under the other Loan Documents). Each Lender Party agrees that no member of the
Agent’s Group is or shall be required to restrict its activities as a result of
the Person serving as Administrative Agent being a member of the Agent’s Group,
and that each member of the Agent’s Group may undertake any Activities without
further consultation with or notification to any Lender Party. None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Information) concerning the Borrower or its Affiliates
(including information concerning the ability of the Borrower to perform its
obligations hereunder and under the other Loan Documents) nor (iii) any other
matter shall give rise to any fiduciary, equitable or contractual duties
(including without limitation any duty of trust or confidence) owing by the
Administrative Agent or any member of the Agent’s Group to any Lender Party
including any such duty that would prevent or restrict the Agent’s Group from
acting on behalf of customers (including the Borrower or its Affiliates) or for
its own account.

54



--------------------------------------------------------------------------------



 



     Section 8.03 Duties of Administrative Agent; Exculpatory Provisions.
     (a) The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law.
     (b) The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 9.03 or Article VII) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or the event or
events that give or may give rise to any Default unless and until the Borrower
or any Lender Party shall have given notice to the Administrative Agent
describing such Default and such event or events.
     (c) Neither the Administrative Agent nor any member of the Agent’s Group
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement, any other Loan Document or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     (d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender
Party and each Lender Party confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.
     Section 8.04 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender Party, the
Administrative Agent may presume that such condition is satisfactory to such
Lender Party unless an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender Party prior to the making of such Loan or the

55



--------------------------------------------------------------------------------



 



issuance of such Letter of Credit, and in the case of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     Section 8.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 9.04 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
     Section 8.06 Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lender Parties and the
Borrower (such notice not to be effective until 30 days have lapsed). Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, unless an Event of Default under subsection (a), (g) or (h) of
Article VIII has occurred and is continuing, with the consent of the Borrower,
to appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (such 30-day
period, the “Lender Party Appointment Period”), then the retiring Administrative
Agent may on behalf of the Lender Parties, appoint a successor Administrative
Agent meeting the qualifications set forth above. In addition and without any
obligation on the part of the retiring Administrative Agent to appoint, on
behalf of the Lender Parties, a successor Administrative Agent, the retiring
Administrative Agent may at any time upon or after the end of the Lender Party
Appointment Period notify the Borrower and the Lender Parties that no qualifying
Person has accepted appointment as successor Administrative Agent and the
effective date of such retiring Administrative Agent’s resignation which
effective date shall be no earlier than three business days after the date of
such notice. Upon the resignation effective date established in such notice and
regardless of whether a successor Administrative Agent has been appointed and
accepted such appointment, the retiring Administrative Agent’s resignation shall
nonetheless become effective and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder and
under the other Loan Documents and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender Party directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Administrative
Agent of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
as Administrative Agent hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent. Anything
herein to the contrary notwithstanding, if at any time the Required Lenders
determine that the Person serving as Administrative Agent is (without taking
into account any provision in the definition of “Defaulting Lender” requiring
notice from the Administrative Agent or any other party) a Defaulting Lender,
the Required Lenders (determined after giving effect to Section 9.03) may by
notice to the Borrower and such

56



--------------------------------------------------------------------------------



 



Person remove such Person as Administrative Agent and, in with the consent of
the Borrower, appoint a replacement Administrative Agent hereunder. Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date 30 days after the giving of such notice by the Required Lenders
(regardless of whether a replacement Administrative Agent has been appointed).
     Section 8.07 Non-Reliance on Administrative Agent and Other Lender Parties.
     (a) Each Lender Party confirms to the Administrative Agent, each other
Lender Party and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, any other Lender Party or any of their respective Related
Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Loans and other extensions of credit hereunder and under
the other Loan Documents and (z) taking or not taking actions hereunder and
thereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans and other extensions of
credit hereunder and under the other Loan Documents is suitable and appropriate
for it.
     (b) Each Lender Party acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents, (ii) it
has, independently and without reliance upon the Administrative Agent, any other
Lender Party or any of their respective Related Parties, made its own appraisal
and investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender Party or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:
     (i) the financial condition, status and capitalization of the Borrower;
     (ii) the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
     (iii) determining compliance or non-compliance with any condition hereunder
to the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;
     (iv) the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Administrative Agent, any
other Lender Party or by any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.
     Section 8.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Joint Bookrunners, Joint Lead
Arrangers, Co-Syndication Agents or Documentation Agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this

57



--------------------------------------------------------------------------------



 



Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Lender Party hereunder.
     Section 8.09 Trust Indenture Act. In the event that Citibank, N.A. or any
of its Affiliates shall be or become an indenture trustee under the Trust
Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in respect of any
securities issued or guaranteed by the Borrower, the parties hereto acknowledge
and agree that any payment or property received in satisfaction of or in respect
of any Obligation of the Borrower hereunder or under any other Loan Document by
or on behalf of Citibank, N.A. in its capacity as the Administrative Agent for
the benefit of any Lender under any Loan Document (other than Citibank, N.A. or
an Affiliate of Citibank, N.A.) and which is applied in accordance with the Loan
Documents shall be deemed to be exempt from the requirements of Section 311 of
the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture
Act.
     Section 8.10 Resignation of an Issuing Bank. If a Lender becomes, and
during the period it remains, a Defaulting Lender, and Commitments have not been
fully reallocated pursuant to Section 2.06(k)), an Issuing Bank may, upon prior
written notice to the Borrower and the Administrative Agent, resign as an
Issuing Bank effective at the close of business New York time on a date
specified in such notice; provided, that such resignation by an Issuing Bank
will have no effect on the validity or enforceability of any Letter of Credit
then outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
such Issuing Bank.
ARTICLE IX
MISCELLANEOUS
     Section 9.01 Notices.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices, demands, requests, consents and
other communications provided for in this Agreement shall be given in writing,
or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:
     (i) if to the Borrower or any other Borrower, to it at The Williams
Companies, Inc., One Williams Center, Tulsa, Oklahoma 74172-0172, Attention of
Treasurer (fax number (918) 573-0871);
     (ii) if to the Administrative Agent, to Citibank, N.A., 2 Penns Way,
Suite 200, New Castle, Delaware 19720 (fax number: (302) 894-6120; email
address: oploanswebadmin@citigroup.com), Attention: The Williams Companies, Inc.
Account Officer, with a copy to Citicorp North America, Inc., 2800 Post Oak
Boulevard, Suite 400, Houston, Texas 77056 (fax number: (713) 481-0247),
Attention: The Williams Companies, Inc. Account Officer;
     (iii) if to any Issuing Bank, to it at its address (or fax number) set
forth in Schedule 2.01; and
     (iv) if to any other Lender Party, to it at its address (or fax number) set
forth in its Administrative Questionnaire.

58



--------------------------------------------------------------------------------



 



or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.
     (b) All notices, demands, requests, consents and other communications
described in clause (a) shall be effective (i) if delivered by hand, including
any overnight courier service, upon personal delivery, (ii) if delivered by
mail, when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.02 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or
Article VIII) shall not be effective until received by the Administrative Agent.
     (c) Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clause (a) and (b) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the
Borrower shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrower. Nothing in this clause (c) shall prejudice the
right of the Administrative Agent or any Lender Party to deliver any Approved
Electronic Communication to the Borrower in any manner authorized in this
Agreement or to request that the Borrower effect delivery in such manner.
     Section 9.02 Posting of Approved Electronic Communications.
     (a) Each of the Lender Parties and the Borrower agree that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).
     (b) Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lender
Parties and the Borrower acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which are hereby acknowledged, each of the Lender Parties and the
Borrower hereby

59



--------------------------------------------------------------------------------



 



approves distribution of the Approved Electronic Communications through the
Approved Electronic Platform and understands and assumes the risks of such
distribution.
     (c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
     (d) Each of the Lender Parties and the Borrower agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
     Section 9.03 Waivers; Amendments.
     (a) No failure or delay by the Administrative Agent, any Issuing Bank or
any Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change any provision in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, or (v) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent

60



--------------------------------------------------------------------------------



 



of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or any Issuing
Bank hereunder without the prior written consent of the Administrative Agent or
such Issuing Bank, as the case may be. Except as provided herein, during such
period as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Loans or
other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver referred
to in clauses (i) through (v) or the proviso above or that would alter the terms
of this proviso shall require the consent of such Defaulting Lender to the
extent such Defaulting Lender is affected thereby.
     Section 9.04 Expenses; Indemnity; Damage Waiver
     (a) (i) The Borrower agrees to pay, within 30 days of receipt by the
Borrower of request therefor, all reasonable out-of-pocket costs and expenses of
the Joint Lead Arrangers, the Administrative Agent and the Issuing Banks in
connection with the syndication, preparation, execution, delivery,
administration, modification and amendment of this Agreement, the Letters of
Credit, the Notes, or any other Loan Document and the other documents to be
delivered under this Agreement, including the reasonable fees and out-of-pocket
expenses of Bracewell & Giuliani, LLP, counsel for the Administrative Agent,
with respect thereto and with respect to advising the Administrative Agent as to
its rights and responsibilities under this Agreement, the Notes and any other
Loan Document and the reasonable costs and expenses of the Issuing Banks in
connection with any Letter of Credit, and (ii) the Borrower agrees to pay, on
demand all costs and expenses, if any (including reasonable counsel fees and
out-of-pocket expenses), of the Administrative Agent, the Issuing Banks and each
Lender in connection with the enforcement (after the occurrence and during the
continuance of an Event of Default and whether through negotiations (including
formal workouts or restructurings), legal proceedings or otherwise) against the
Borrower of any Loan Document.
     (b) The Borrower agrees, to the fullest extent permitted by law, to
indemnify and hold harmless the Administrative Agent, the Issuing Banks, the
Joint Lead Arrangers, each Lender (other than any Defaulting Lender) and each
Related Party of any of the foregoing Persons (the “Indemnified Parties”) from
and against any and all claims, damages, losses, liabilities, costs, penalties,
fees and expenses (including reasonable fees and disbursements of counsel) of
any kind or nature whatsoever for which any of them may become liable or which
may be incurred by or asserted against any of the Indemnified Parties (other
than claims and related damages, losses, liabilities, costs, penalties, fees and
expenses made by one Lender (or its successors or assignees) against another
Lender) arising out of, related to or in connection with (i) any Loan Document
or any other document or instrument delivered in connection herewith, (ii) any
violation by the Borrower or any Subsidiary thereof of any Environmental Law or
any other law, rule, regulation or order, (iii) any Loan, any Letter of Credit
or the use or proposed use of the proceeds of any Loan or Letter of Credit,
(iv) any of the Aggregate Commitments, (v) any transaction in which any proceeds
of any Letter of Credit or Loan are applied or (vi) any investigation,
litigation or proceeding, whether or not any of the Indemnified Parties is a
party thereto, related to or in connection with any of the foregoing or any Loan
Document (EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE OF SUCH INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM, DAMAGE,
LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE SOUGHT TO BE RECOVERED BY ANY
INDEMNIFIED PARTY TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE RESULTED FROM THE GROSS NEGLIGENCE OR

61



--------------------------------------------------------------------------------



 



WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY). IT IS THE INTENT OF THE PARTIES
HERETO THAT EACH INDEMNIFIED PARTY SHALL, TO THE EXTENT PROVIDED IN THIS SECTION
9.04(b), BE INDEMNIFIED FOR ITS OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or any Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the applicable Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability, cost, penalty, fee or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent or such Issuing Bank in
its capacity as such.
     (d) To the fullest extent permitted by applicable law, no party shall
assert, and each party hereby waives, any claim against any other party or any
Indemnified Party, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided,
however, that the foregoing limitation shall not be deemed to impair or affect
the indemnification obligations of the Borrower under the Loan Documents. No
Indemnified Party referred to in paragraph (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
     (e) All amounts due under this Section shall be payable not later than
30 days after written demand therefor, such demand to be in reasonable detail
setting forth the basis for and method of calculation of such amounts.
     Section 9.05 Successors and Assigns
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

62



--------------------------------------------------------------------------------



 



     (i) Minimum Amounts.
          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
          (B) in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 and shall be an integral multiple of
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
          (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
          (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and
          (C) the consent of the Issuing Banks (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons or a Defaulting Lender. No such
assignment shall be made to a natural person or a Defaulting Lender.

63



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15, 2.17 and 9.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, the Aggregate Commitments of, and
principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender Party as to its own
Commitments and amounts owing to it, at any reasonable time and from time to
time upon reasonable prior notice. Upon its receipt of an executed Assignment
and Acceptance, together with any Note subject to such assignment, and the
payment of any processing and registration fee, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the parties
thereto.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Issuing Banks shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.03(b) that
affects such Participant. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.09
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to

64



--------------------------------------------------------------------------------



 



such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     Section 9.06 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Aggregate Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.04 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Aggregate Commitments or the termination of this Agreement or any
provision hereof.
     Section 9.07 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective on the Closing Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or pdf shall be effective as delivery of a manually
executed counterpart of this Agreement.
     Section 9.08 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 9.09 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender Party is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender Party to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender Party, irrespective of whether or not such obligations of the
Borrower may be owed to a branch or office of such Lender Party different from
the branch or office holding such deposit or obligated on such indebtedness,
provided that demand has been made to the Borrower for payment of such
obligations. The rights of each Lender Party under this Section are in addition
to other rights and remedies

65



--------------------------------------------------------------------------------



 



(including other rights of setoff) that such Lender Party may have. Each Lender
Party agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
     Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement shall be construed in accordance with and governed by
the law of the State of New York.
     (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its respective properties in the courts of any
jurisdiction.
     (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 9.12 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 9.13 Confidentiality. Each of the Administrative Agent and the
Lender Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be

66



--------------------------------------------------------------------------------



 



disclosed (a) to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) to the extent
used in connection with the administration of this Agreement, (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) during the existence of an Event of Default, in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other similar transaction under
which payments are to be made by reference to the Borrower and its respective
obligations, this Agreement or payments hereunder, (iii) any rating agency,
(iv) the CUSIP Service Bureau or any similar organization or (v) any assignee in
connection with any pledges permitted by Section 9.05(f), (g) with the consent
of the Borrower, or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender Party or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
their respective Subsidiaries or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
Party on a nonconfidential basis prior to disclosure by the Borrower or any of
its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     Section 9.14 Treatment of Information.
     (a) Certain of the Lenders may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that may contain material non-public information with respect to the
Borrower or its securities (such material non-public information, “Restricting
Information”). Other Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain Restricting Information. Each Lender Party acknowledges
that United States federal and state securities laws prohibit any person from
purchasing or selling securities on the basis of material, non-public
information concerning such issuer of such securities or, subject to certain
limited exceptions, from communicating such information to any other Person.
Neither the Administrative Agent nor any of its Related Parties nor the Borrower
nor any of its Related Parties, shall, by making any Communications (including
Restricting Information) available to a Lender Party, by participating in any
conversations or other interactions with a Lender Party or otherwise, make or be
deemed to make any statement with regard to or otherwise warrant that any such
information or Communication does or does not contain Restricting Information
(except with respect to the Borrower and its Related Parties, pursuant to
Section 9.14(b)), nor shall the Administrative Agent or any of its Related
Parties nor the Borrower nor any of its Related Parties be responsible or liable
in any way for any decision a Lender Party may make to limit or to not limit its
access to Restricting Information. In particular, none of the Administrative
Agent nor any of its Related Parties nor the Borrower nor any of its Related
Parties (i) shall have, and the Administrative Agent, on behalf of itself and
each of its Related Parties, hereby disclaims, any duty to ascertain or inquire
as to whether or not a Lender Party has or has not limited its access to
Restricting Information,

67



--------------------------------------------------------------------------------



 



such Lender Party’s policies or procedures regarding the safeguarding of
material, nonpublic information or such Lender Party’s compliance with
applicable laws related thereto or (ii) shall have, or incur, any liability to
the Borrower or Lender Party or any of their respective Related Parties arising
out of or relating to the Administrative Agent or any of its Related Parties
providing or not providing Restricting Information to any Lender Party.
     (b) The Borrower agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
the Borrower shall be deemed to have authorized the Administrative Agent and the
Lender Parties to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 9.14) with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws, (iii) all Communications marked “PUBLIC” may be delivered to
all Lender Parties and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.” Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by the Borrower regarding
whether a Communication contains or does not contain material non-public
information with respect to the Borrower or its securities nor shall the
Administrative Agent or any of its Affiliates incur any liability to the
Borrower, any Lender Party or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender Party that may decide not to take access to Restricting
Information. Nothing in this Section 9.14 shall modify or limit a Lender Party’s
obligations under Section 9.13 with regard to Communications and the maintenance
of the confidentiality of or other treatment of Information.
     (c) Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire. Each Lender
Party agrees to notify the Administrative Agent from time to time of such Lender
Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.
     (d) Each Lender Party acknowledges that Communications delivered hereunder
and under the other Loan Documents may contain Restricting Information and that
such Communications are available to all Lender Parties generally. Each Lender
Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party. None of the
Administrative Agent nor any Lender Party with access to Restricting Information
shall have any duty to disclose such Restricting Information to such electing
Lender Party or to use such Restricting Information on behalf of such electing
Lender Party, and shall not be liable for the failure to so disclose or use,
such Restricting Information.
     (e) The provisions of the foregoing clauses of this Section 9.14 are
designed to assist the Administrative Agent, the Lender Parties and the
Borrower, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lender Parties express a desire

68



--------------------------------------------------------------------------------



 



not to receive Restricting Information notwithstanding that certain
Communications hereunder or under the other Loan Documents or other information
provided to the Lender Parties hereunder or thereunder may contain Restricting
Information. Neither the Administrative Agent nor any of its Related Parties
warrants or makes any other statement with respect to the adequacy of such
provisions to achieve such purpose nor does the Administrative Agent or any of
its Related Parties warrant or make any other statement to the effect that the
Borrower’s or Lender Party’s adherence to such provisions will be sufficient to
ensure compliance by the Borrower or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and the Borrower assumes the risks
associated therewith.
     Section 9.15 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon at the Federal Funds Effective Rate
to the date of repayment, shall have been received by such Lender.
     Section 9.16 No Waiver; Remedies. No failure on the part of any Lender
Party or the Administrative Agent to exercise, and no delay in exercising, any
right under this Agreement or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies provided in this Agreement are cumulative and not exclusive of any
remedies provided by law.
     Section 9.17 USA Patriot Act Notice. Each Lender Party and Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2003)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender Party or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Act. The Borrower shall, following
a request by the Administrative Agent or any Lender Party, provide all
documentation and other information that the Administrative Agent or such Lender
Party reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
     Section 9.18 No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby, the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Lenders are and have been acting solely as
principals and are not the financial advisors, agents or fiduciaries, for the
Borrower or any of its Affiliates, stockholders, creditors or

69



--------------------------------------------------------------------------------



 



employees or any other Person; (iii) the Administrative Agent and the Lenders
have not assumed or will assume an advisory, agency or fiduciary responsibility
in favor of the Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent or any Lender advised or is currently
advising the Borrower or any of their respective Affiliates on other matters)
and the Administrative Agent and the Lenders have no obligation to the Borrower
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and their respective
Affiliates, and the Administrative Agent and the Lenders have no obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Lenders have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. The Borrower hereby waives and releases,
to the fullest extent permitted by law, any claims that it may have against the
Administrative Agent or the Lenders with respect to any breach or alleged breach
of agency (other than against the Administrative Agent acting in its
administrative capacity) or fiduciary duty; provided, however that it being
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
     Section 9.19 WPX Separation. Notwithstanding any term or provision herein
or in any other Loan Document, the parties hereto agree that the WPX Separation
and any transaction related thereto before such WPX Separation and after such
WPX Separation, including, without limitation, the transfer of assets and Equity
Interests of the exploration and production business, is expressly permitted
under this Agreement and each other Loan Document without any further action,
waiver, consent or agreement by the Administrative Agent, the Arrangers, any
other agent or any Lender from time to time party hereto. For the avoidance of
doubt, this Agreement permits each transfer of assets and Equity Interests and
each other transaction necessary to effectuate the separation of the exploration
and production businesses of the Borrower and the subsequent spin-off of the WPX
Entities to the shareholders of the Borrower (or such other transaction as may
be determined to separate the exploration and production businesses of the
Borrower into a separate publicly held corporation).
     Section 9.20 GP Buy-in. Notwithstanding any term or provision herein or in
any other Loan Document, the parties hereto agree that any GP Buy-in and any
transaction related thereto is expressly permitted under this Agreement and each
other Loan Document without any further action, waiver, consent or agreement by
the Administrative Agent, the Arrangers, any other agent or any Lender from time
to time party hereto.
[Signature Pages to Follow]

70



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            THE WILLIAMS COMPANIES, INC.
      By:   /s/ Rodney J. Sailor       Name:   Rodney J. Sailor      Title:  
Vice President and Treasurer     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
Individually and as Administrative Agent and
as an Issuing Bank
      By:   /s/ Andrew Sidford       Name:   Andrew Sidford      Title:   Vice
President     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
Individually and as an Issuing Bank
      By:   /s/ Ann E. Sutton       Name:   Ann E. Sutton      Title:  
Director     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
Individually and as an Issuing Bank
      By:   /s/ Muhammad Hasan       Name:   Muhammad Hasan     Title:   Vice
President     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
Individually and as an Issuing Bank
      By:   /s/ Ronald E. McKaig       Name:   Ronald E. McKaig      Title:  
Managing Director     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ Steve Ray       Name:   Steve Ray      Title:   Director     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA
      By:   /s/ John Frazell       Name:   John Frazell      Title:   Director 
   

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK.,
individually and as an Issuing Bank
      By:   /s/ Dixon Schultz       Name:   Dixon Schultz      Title:   Managing
Director              By:   /s/ Sharada Manne       Name:   Sharada Manne     
Title:   Director     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
      By:   /s/ Paul Farrell       Name:   Paul Farrell      Title:   Director 
   

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC
      By:   /s/ Mary E. Evans       Name:   Mary E. Evans      Title:  
Associate Director Banking Products Services, US              By:   /s/ Irja R.
Otsa       Name:   Irja R. Otsa      Title:   Associate Director Banking
Products Services, US     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA
      By:   /s/ Jason S. York       Name:   Jason S. York      Title:  
Authorized Signatory     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A.
      By:   /s/ Sherrese Clarke       Name:   Sherrese Clarke      Title:  
Authorized Signatory     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA
      By:   /s/ Mark Walton       Name:   Mark Walton      Title:   Authorized
Signatory     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BANK
      By:   /s/ Philippe Sandmeier       Name:   Philippe Sandmeier     
Title:   Managing Director              By:   /s/ Ming K. Chu       Name:   Ming
K. Chu      Title:   Vice President     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



                    CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
      By:   /s/ Nupur Kumar        /s/ Sanja Gazahi     Name:   Nupur Kumar     
Sanja Gazahi     Title:   Vice President    Associate    

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Larry Robinson       Name:   Larry Robinson      Title:  
Director              By:   /s/ Richard Hawthorne       Name:   Richard
Hawthorne      Title:   Director     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Heather Han       Name:   Heather Han      Title:   Senior Vice
President     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
      By:   /s/ William S. Rogers       Name:   William S. Rogers      Title:  
Authorized Signatory     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            TORONTO DOMINION (NEW YORK) LLC
      By:   /s/ Debbi L. Brito       Name:   Debbi L. Brito      Title:  
Authorized Signatory     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION
      By:   /s/ Masakazu Hasegawa       Name:   Masakazu Hasegawa      Title:  
General Manager     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD.
      By:   /s/ Leon Mo       Name:   Leon Mo      Title:   Authorized
Signatory     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            DNB NOR BANK ASA
      By:   /s/ Kristie Li       Name:   Kristie Li      Title:   Vice
President              By:   /s/ Cathleen Buckley       Name:   Cathleen
Buckley      Title:   Senior Vice President     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            COMPASS BANK
      By:   /s/ Ian Payne       Name:   Ian Payne      Title:   Vice President 
   

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



            BOKF, N.A.
      By:   /s/ Jessica Johnson       Name:   Jessica Johnson      Title:  
Assistant Vice President     

Signature Page to Credit Agreement
The Williams Companies, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
Commitments/Letter of Credit Commitments

                              Letter of Credit Lender   Commitment    
Commitment  
Citibank, N.A.
  $ 60,000,000     $ 100,000,000  
Barclays Bank PLC
  $ 60,000,000     $ 100,000,000  
JPMorgan Chase Bank, N.A.
  $ 60,000,000     $ 100,000,000  
Bank of America, N.A.
  $ 60,000,000     $ 100,000,000  
The Royal Bank of Scotland plc
  $ 50,000,000          
The Bank of Nova Scotia
  $ 50,000,000          
Credit Agricole Corporate and Investment Bank
  $ 50,000,000     $ 100,000,000  
Wells Fargo Bank, N.A.
  $ 45,000,000          
UBS Loan Finance LLC
  $ 45,000,000          
Royal Bank of Canada
  $ 45,000,000          
Morgan Stanley Bank, N.A.
  $ 45,000,000          
Goldman Sachs Bank USA
  $ 45,000,000          
Deutsche Bank AG New York Bank
  $ 45,000,000          
Credit Suisse AG, Cayman Islands Branch
  $ 45,000,000          
BNP Paribas
  $ 45,000,000          
U.S. Bank National Association
  $ 20,000,000          
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 20,000,000          
Toronto Dominion (New York) LLC
  $ 20,000,000          
Sumitomo Mitsui Banking Corporation
  $ 20,000,000          
Mizuho Corporate Bank, Ltd.
  $ 20,000,000          
DnB NOR Bank ASA
  $ 20,000,000          
Compass Bank
  $ 15,000,000          
BOKF, N.A.
  $ 15,000,000          
TOTAL
  $ 900,000,000     $ 500,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.06
Existing Letters of Credit
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.05
Restrictive Agreements
None

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Credit Agreement dated as of June 3, 2011 (as
amended and in effect on the date hereof, the “Credit Agreement”), among The
Williams Companies, Inc., the Lenders named therein and Citibank, N.A., as
Administrative Agent for the Lenders. Terms defined in the Credit Agreement are
used herein with the same meanings.
     The Assignor named herein hereby sells and assigns, without recourse, to
the Assignee named herein, and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, effective as of the Assignment Date set
forth herein the interests set forth herein (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth herein in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in Letters of Credit and LC
Disbursements held by the Assignor on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date. The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.
     This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.05(b) of the Credit Agreement.
     This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment
(“Assignment Date”):

1



--------------------------------------------------------------------------------



 



                 
 
      Percentage Assigned of
 
          Facility/Commitment
 
          (set forth, to at
 
          least 8 decimals, as a
 
          percentage of the
 
          Facility and the
 
          aggregate Commitments
 
          of all Lenders
Facility
  Principal Amount Assigned   thereunder)
Commitment Assigned:
  $       %
Loans:
               

Notwithstanding any term or provision herein or in any other agreement,
instrument or document between the parties to this Assignment and Acceptance
evidencing or governing the transfer of the Assigned Interest from the Assignor
to the Assignee (including any defined terms or section headings therein), the
parties to this Assignment and Assumption intend that the transaction providing
for transfer of the Assigned Interest from the Assignor to the Assignee be a
sale by the Assignor and a purchase by the Assignee of the Assigned Interest,
and not an assignment by the Assignor and an assumption by the Assignee of the
Assigned Interest.
The terms set forth above are hereby agreed to:

            [Name of Assignor], as Assignor
      By:           Name:           Title:           [Name of Assignee], as
Assignee
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

The undersigned hereby consent to the within assignment:

                  The Williams Companies, Inc.       Citibank, N.A.,
as Administrative Agent
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                Citibank, N.A.,
as Issuing Bank       [to be determined],
as Issuing Bank
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:

3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BORROWING REQUEST
Dated __________
Citibank, N.A.,
as Administrative Agent
2 Penns Way, Suite 200
New Castle, Delaware 19720
Ladies and Gentlemen:
     This Borrowing Request is delivered to you by The Williams Companies, Inc.
(the “Borrower”) under Section 2.03 of the Credit Agreement dated as of June 3,
2011 (as restated, amended, modified, supplemented and in effect, the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto, and Citibank,
N.A., as Administrative Agent.
     1. The Borrower hereby requests that the Lenders make a Loan or Loans in
the aggregate principal amount of $______________ (the “Loan” or the “Loans”).1/
     2. The Borrower hereby requests that the Loan or Loans be made on the
following Business Day: 2/
     3. The Borrower hereby requests that the Loan or Loans be of the Type and
have the Interest Period set forth below:

                          Maturity Date     Principal       for Type of  
Component of   Interest Period   Interest Period Loan   Loan   (if applicable)  
(if applicable)              

     4. The Borrower hereby requests that the funds from the Loan or Loans be
disbursed to the following bank account: _____________________________.
     5. After giving effect to any requested Loan, the sum of the Credit
Exposures outstanding as of the date hereof (including the requested Loans) does
not exceed the maximum amount permitted to be outstanding pursuant to the terms
of the Credit Agreement.
 

1.   Complete with an amount in accordance with Section 2.03 of the Credit
Agreement.   2.   Complete with a Business Day in accordance with Section 2.03
of the Credit Agreement.

1



--------------------------------------------------------------------------------



 



     6. All of the conditions applicable to the Loans requested herein as set
forth in the Credit Agreement will be satisfied on the date of such Loans.
     7. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request
this _____ day of _______________, _____.

            THE WILLIAMS COMPANIES, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
INTEREST ELECTION REQUEST

Dated _____________
Citibank, N.A.,
as Administrative Agent
2 Penns Way, Suite 200
New Castle, Delaware 19720
Ladies and Gentlemen:
     This irrevocable Interest Election Request (the “Request”) is delivered to
you under Section 2.07 of the Credit Agreement dated as of June 3, 2011 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Credit Agreement”), by and among The Williams Companies, Inc. (the “Borrower”),
the Lenders party thereto (the “Lenders”), and Citibank, N.A., as Administrative
Agent.
     1. This Interest Election Request is submitted for the purpose of:
     (a) [Converting] [Continuing] a ____________ Loan [into] [as] a
____________ Loan.1/
     (b) The aggregate outstanding principal balance of such Loan is
$_____________.
     (c) The last day of the current Interest Period for such Loan is
____________.2/
     (d) The principal amount of such Loan to be [converted] [continued] is
$____________.3/
     (e) The requested effective date of the [conversion] [continuation] of such
Loan is ______________.4/
     (f) The requested Interest Period applicable to the [converted] [continued]
Loan is ___________________.5/
     2. With respect to a Borrowing to be converted to or continued as a
Eurodollar Borrowing, no Event of Default exists, and none will exist upon the
conversion or continuation of the Borrowing requested herein.
 

1.   Delete the bracketed language and insert “ABR” or “Eurodollar”, as
applicable, in each blank.   2.   Insert applicable date for any Eurodollar Loan
being converted or continued.   3.   Complete with an amount in compliance with
Section 2.08 of the Credit Agreement.   4.   Complete with a Business Day in
compliance with Section 2.08 of the Credit Agreement.   5.   Complete for each
Eurodollar Loan in compliance with the definition of the term “Interest Period”
specified in Section 1.01.

1



--------------------------------------------------------------------------------



 



     3. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has executed this Interest Election
Request this _____ day of ___________________, ___.

            THE WILLIAMS COMPANIES, INC.
      By:           Name:           Title:        

2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he is the _______________________ of
The Williams Companies, Inc. (the “Borrower”), and that as such he is authorized
to execute this certificate on behalf of the Borrower. With reference to the
Credit Agreement dated as of June 3, 2011 (as restated, amended, modified,
supplemented and in effect from time to time, the “Agreement”), among the
Borrower, Citibank, N.A., as Administrative Agent (the “Agent”), for the lenders
(the “Lenders”), which are or become a party thereto, and such Lenders, the
undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified);
(a) [There currently does not exist any Default under the Agreement.] [Attached
hereto is a schedule specifying the details of [a] certain Default[s] which
exist under the Agreement and the action taken or proposed to be taken with
respect thereto.]
(b) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 6.07 of the Agreement as of the end
of the [fiscal quarter][fiscal year] ending _______________.1
     EXECUTED AND DELIVERED this ____ day of _________________, 20_.

            THE WILLIAMS COMPANIES, INC.
      By:           Name:           Title:        

 

1   Note that the detailed computations will need to specify the distributions
from the General Partner, the MLP, etc.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTE

      $_____________   _______, 200__

     THE WILLIAMS COMPANIES, INC., a Delaware corporation (the “Borrower”), for
value received, promises and agrees to pay to ____________________ (the
“Lender”), or order, at the payment office of CITIBANK, N.A., as Administrative
Agent, at 2 Penns Way, Suite 200, New Castle, Delaware 19720, the principal sum
of ____________________ AND NO/100 DOLLARS ($_____________), or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loans owed to
the Lender under the Credit Agreement, as hereafter defined, in lawful money of
the United States of America and in immediately available funds, on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount as provided in the Credit Agreement for
such Loans, at such office, in like money and funds, for the period commencing
on the date of each such Loan until such Loan shall be paid in full, at the
rates per annum and on the dates provided in the Credit Agreement.
     This note evidences the Loans owed to the Lender under that certain Credit
Agreement dated as of June 3, 2011, by and among the Borrower, Citibank, N.A.,
individually, as Administrative Agent and Issuing Bank, and the other financial
institutions parties thereto (including the Lender) (such Credit Agreement,
together with all amendments or supplements thereto, being the “Credit
Agreement”), and shall be governed by the Credit Agreement. Capitalized terms
used in this note and not defined in this note, but which are defined in the
Credit Agreement, have the respective meanings herein as are assigned to them in
the Credit Agreement.
     The Lender is hereby authorized by the Borrower to endorse on Schedule A
(or a continuation thereof) attached to this note, the Type of each Loan owed to
the Lender, the amount and date of each payment or prepayment of principal of
each such Loan received by the Lender and the Interest Periods and interest
rates applicable to each Loan, provided that any failure by the Lender to make
any such endorsement shall not affect the obligations of the Borrower under the
Credit Agreement or under this note in respect of such Loans.
     This note may be held by the Lender for the account of its applicable
lending office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that its liability on or with
respect to this note shall not be affected by any release of or change in any
guaranty or security at any time existing or by any failure to perfect or
maintain perfection of any lien against or security interest in any such
security or the partial or complete unenforceability of any guaranty or other
surety obligation, in each case in whole or in part, with or without notice and
before or after maturity.
     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Loans upon the
terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.

1



--------------------------------------------------------------------------------



 



     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement.
     This note shall be construed in accordance with and be governed by the law
of the State of New York and the United States of America from time to time in
effect.

            THE WILLIAMS COMPANIES, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO
NOTE
This note evidences the Loans owed to the Lender under the Credit Agreement, in
the principal amount set forth below and the applicable Interest Periods and
rates for each such Loan, subject to the payments of principal set forth below:
SCHEDULE
OF
LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

                                              Amount of                        
Principal   Principal       Balance   Notation     Interest       Amount of  
Paid or   Interest   of   Made Date   Period   Rate   Loan   Prepaid   Paid  
Loans   by
 
                           

3